                    Case 20-12168-CSS                   Doc 292          Filed 10/20/20           Page 1 of 51



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                                )
    In re:                                                                      )   Chapter 11
                                                                                )
    TOWN SPORTS INTERNATIONAL, LLC, et al.,1                                    )   Case No. 20-12168 (CSS)
                                                                                )
                                            Debtors.                            )   (Jointly Administered)
                                                                                )

        DISCLOSURE STATEMENT RELATING TO THE JOINT CHAPTER 11 PLAN OF TOWN
    SPORTS INTERNATIONAL, LLC AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF
                               THE BANKRUPTCY CODE


    Nicole L. Greenblatt, P.C. (admitted pro hac vice)                  Mark McKane, P.C. (admitted pro hac vice)
    Derek I. Hunter (admitted pro hac vice)                             KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS LLP                                                KIRKLAND & ELLIS INTERNATIONAL LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                                  555 California Street
    601 Lexington Avenue                                                San Francisco, California 94104
    New York, New York 10022                                            Telephone:        (415) 439-1400
    Telephone:        (212) 446-4800                                    Facsimile:        (415) 439-1500
    Facsimile:        (212) 446-4900
    -and-                                                               -and-
    Joshua M. Altman (admitted pro hac vice)                            Robert S. Brady (DE Bar No. 2847)
    KIRKLAND & ELLIS LLP                                                Sean T. Greecher (DE Bar No. 4484)
    KIRKLAND & ELLIS INTERNATIONAL LLP                                  Allison S. Mielke (DE Bar No. 5934)
    300 North LaSalle                                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
    Chicago, Illinois 60654                                             Rodney Square
    Telephone:         (312) 862-2000                                   1000 North King Street
    Facsimile:         (312) 862-2200                                   Wilmington, Delaware 19801
                                                                        Telephone:        (302) 571-6600
                                                                        Facsimile:        (302) 571-1253
    Proposed Co-Counsel for the Debtors and Debtors in
                                                                        Dated: October 20, 2020
    Possession


THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES OR
REJECTIONS MAY NOT BE SOLICITED UNTIL THIS DISCLOSURE STATEMENT HAS BEEN APPROVED BY
THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT
HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THE INFORMATION IN THIS DISCLOSURE
STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.




1
       The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing address for
       Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. A complete list of all the Debtors
       in these jointly administered cases, including the last four digits of their federal tax identification numbers and addresses, may
       be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/TownSports.
               Case 20-12168-CSS               Doc 292        Filed 10/20/20         Page 2 of 51




                    IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT


                                  THE DEADLINE TO VOTE ON THE PLAN IS
                              December 7, 2020,2 at 4:00 p.m. (prevailing Eastern Time)

         FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
    EPIQ CORPORATE RESTRUCTURING, LLC ON OR BEFORE THE VOTING DEADLINE AS DESCRIBED
                                        HEREIN.

       THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO
CERTAIN HOLDERS OF CLAIMS OR INTERESTS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT OR
REJECT THE JOINT CHAPTER 11 PLAN OF TOWN SPORTS INTERNATIONAL, LLC AND ITS DEBTOR
AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE . NOTHING IN THIS DISCLOSURE
STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER PURPOSE. PRIOR TO
DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO VOTE SHOULD
CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE STATEMENT, INCLUDING THE
RISK FACTORS DESCRIBED IN ARTICLE VIII HEREIN. IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE DISCLOSURE STATEMENT AND THE PLAN, THE RELEVANT PROVISIONS OF THE PLAN WILL
GOVERN.

      THE DEBTORS URGE HOLDERS OF CLAIMS WHOSE VOTES ARE BEING SOLICITED TO VOTE TO
ACCEPT THE PLAN. THE DEBTORS URGE EACH HOLDER OF A CLAIM TO CONSULT WITH ITS OWN
ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES, TAX, OR BUSINESS ADVICE IN
REVIEWING THIS DISCLOSURE STATEMENT, THE PLAN, AND THE TRANSACTIONS CONTEMPLATED
THEREBY. FURTHER, THE BANKRUPTCY COURT’S APPROVAL OF THE ADEQUACY OF THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL OF THE PLAN.

       THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
CERTAIN STATUTORY PROVISIONS, CERTAIN ANTICIPATED EVENTS IN THE CHAPTER 11 CASES, AND
CERTAIN DOCUMENTS RELATED TO THE PLAN THAT ARE INCORPORATED BY REFERENCE HEREIN.
ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND ACCURATE, THESE
SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THEY DO NOT SET FORTH THE
ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH
ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A
DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY
OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS
WILL GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT EXCEPT WHERE OTHERWISE
SPECIFICALLY NOTED. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE INFORMATION
CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

       IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON FINANCIAL DATA
DERIVED FROM THEIR BOOKS AND RECORDS OR THAT WAS OTHERWISE MADE AVAILABLE TO THEM
AT THE TIME OF SUCH PREPARATION AND ON VARIOUS ASSUMPTIONS REGARDING THE DEBTORS’
BUSINESS. WHILE THE DEBTORS BELIEVE THAT SUCH FINANCIAL INFORMATION FAIRLY REFLECTS
THE FINANCIAL CONDITION OF THE DEBTORS AS OF THE DATE HEREOF AND THAT THE ASSUMPTIONS
REGARDING FUTURE EVENTS REFLECT REASONABLE BUSINESS JUDGMENTS, NO REPRESENTATIONS OR
WARRANTIES ARE MADE AS TO THE ACCURACY OF THE FINANCIAL INFORMATION CONTAINED HEREIN
OR ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESS. THE DEBTORS EXPRESSLY CAUTION READERS
NOT TO PLACE UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENTS CONTAINED HEREIN.

      THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER.    THE DEBTORS OR THE PLAN
ADMINISTRATOR MAY SEEK TO INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY OBJECT TO

2   As of the date hereof, the Debtors have not obtained Court approval of the Confirmation Timeline. Accordingly, this
    Disclosure Statement will be revised after entry of an order approving such schedule.




                                                          i
            Case 20-12168-CSS      Doc 292       Filed 10/20/20   Page 3 of 51



CLAIMS AFTER THE CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER
THIS DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS.

       THE DEBTORS ARE MAKING THE STATEMENTS AND PROVIDING THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE DATE HEREOF, UNLESS OTHERWISE
SPECIFICALLY NOTED, AND THERE IS NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN
WILL BE CORRECT AT ANY TIME AFTER SUCH DATE. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY
UPDATE THE INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO AFFIRMATIVE
DUTY TO DO SO, AND EXPRESSLY DISCLAIM ANY DUTY TO PUBLICLY UPDATE ANY FORWARD-LOOKING
STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE.
HOLDERS OF CLAIMS AND INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER
THAT, AT THE TIME OF THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS
DISCLOSURE STATEMENT WAS FILED.         INFORMATION CONTAINED HEREIN IS SUBJECT TO
COMPLETION, MODIFICATION, OR AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO FILE AN
AMENDED OR MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO TIME, SUBJECT
TO THE TERMS OF THE PLAN.

      THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY INFORMATION ABOUT OR
CONCERNING THE PLAN OTHER THAN THAT WHICH IS CONTAINED IN THIS DISCLOSURE STATEMENT.
THE DEBTORS HAVE NOT AUTHORIZED ANY REPRESENTATIONS CONCERNING THE DEBTORS OR THE
VALUE OF THEIR PROPERTY OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

      IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE DATE OCCURS,
ALL HOLDERS OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS OR INTERESTS
WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN, WHO VOTE TO REJECT THE PLAN, OR
WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN.

      THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO CERTAIN MATERIAL
CONDITIONS PRECEDENT DESCRIBED HEREIN AND SET FORTH IN ARTICLE IX OF THE PLAN. THERE IS
NO ASSURANCE THAT THE PLAN WILL BE CONFIRMED, OR IF CONFIRMED, THAT THE CONDITIONS
REQUIRED TO BE SATISFIED FOR THE PLAN TO GO EFFECTIVE WILL BE SATISFIED (OR WAIVED).

      YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE STATEMENT IN ITS
ENTIRETY, INCLUDING ARTICLE VIII, ENTITLED “RISK FACTORS,” BEFORE SUBMITTING YOUR BALLOT
TO VOTE ON THE PLAN.

       THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE A GUARANTEE BY THE BANKRUPTCY COURT OF THE ACCURACY OR COMPLETENESS OF
THE INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT BY THE BANKRUPTCY COURT OF THE
MERITS OF THE PLAN.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS. THIS
DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR
FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER AGENCY PASSED UPON THE
ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

       THE DEBTORS HAVE SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL INFORMATION
PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE FINANCIAL INFORMATION CONTAINED IN
THIS DISCLOSURE STATEMENT OR INCORPORATED HEREIN BY REFERENCE HAS NOT BEEN, AND WILL
NOT BE, AUDITED OR REVIEWED BY THE DEBTORS’ INDEPENDENT AUDITORS UNLESS EXPLICITLY
PROVIDED OTHERWISE.

      THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT ARE CONSIDERED
FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES LAWS. THE DEBTORS CONSIDER ALL
STATEMENTS REGARDING ANTICIPATED OR FUTURE MATTERS TO BE FORWARD-LOOKING
STATEMENTS. FORWARD-LOOKING STATEMENTS MAY INCLUDE STATEMENTS ABOUT THE DEBTORS’:

         BUSINESS STRATEGY;



                                            ii
           Case 20-12168-CSS       Doc 292       Filed 10/20/20   Page 4 of 51



         FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND EXPENSES;

         LEVELS OF    INDEBTEDNESS,   LIQUIDITY,   AND   COMPLIANCE    WITH     DEBT
          COVENANTS;

         FINANCIAL STRATEGY, BUDGET, PROJECTIONS, AND OPERATING RESULTS;

         SUCCESSFUL RESULTS FROM THE DEBTORS’ OPERATIONS;

         GENERAL ECONOMIC AND BUSINESS CONDITIONS;

         COUNTERPARTY CREDIT RISK;

         THE OUTCOME OF PENDING AND FUTURE LITIGATION;

         UNCERTAINTY REGARDING THE DEBTORS’ FUTURE OPERATING RESULTS; AND

         PLANS, OBJECTIVES, AND EXPECTATIONS.

       STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT GUARANTEES OF THE
DEBTORS AND THE POST-EFFECTIVE DATE DEBTORS’ FUTURE PERFORMANCE. THERE ARE RISKS,
UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD CAUSE THE DEBTORS AND THE
POST-EFFECTIVE DATE DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE DIFFERENT FROM
THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE THE
PROJECTIONS MADE HEREIN. THESE RISKS, UNCERTAINTIES, AND FACTORS MAY INCLUDE THE
FOLLOWING: THE DEBTORS’ ABILITY TO CONFIRM AND CONSUMMATE THE PLAN; THE POTENTIAL
THAT THE DEBTORS MAY NEED TO PURSUE AN ALTERNATIVE TRANSACTION IF THE PLAN IS NOT
CONFIRMED; THE DEBTORS’ ABILITY TO REDUCE THEIR OVERALL FINANCIAL LEVERAGE; THE
POTENTIAL ADVERSE IMPACT OF THE CHAPTER 11 CASES ON THE DEBTORS’ OPERATIONS,
MANAGEMENT, AND EMPLOYEES; THE RISKS ASSOCIATED WITH OPERATING THE DEBTORS’ BUSINESS
DURING THE CHAPTER 11 CASES; CUSTOMER RESPONSES TO THE CHAPTER 11 CASES; THE DEBTORS’
INABILITY TO DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11 CASES; GENERAL ECONOMIC,
BUSINESS, AND MARKET CONDITIONS; EXPOSURE TO LITIGATION; THE DEBTORS’ ABILITY TO
IMPLEMENT COST REDUCTION INITIATIVES IN A TIMELY MANNER; THE DEBTORS’ ABILITY TO DIVEST
EXISTING BUSINESSES; AND ADVERSE TAX CHANGES.

      THIS DISCLOSURE STATEMENT IS SUBJECT TO FURTHER REVISION AND WILL BE AMENDED
PRIOR TO THE HEARING TO CONSIDER ADEQUACY OF THIS DISCLOSURE STATEMENT AND THE
RELATED SOLICITATION PROCEDURES TO, AMONG OTHER THINGS, TAKE INTO ACCOUNT THE RESULTS
OF THE AUCTION, IF ANY, FURTHER SPECIFICS OF ANY RESTRUCTURING TRANSACTION TO BE
CONSUMMATED PURSUANT TO THE PLAN, AND TO ACCOMMODATE ADDITIONAL REQUESTS FOR
DISCLOSURE.




                                           iii
                 Case 20-12168-CSS                              Doc 292               Filed 10/20/20                    Page 5 of 51



                                                           TABLE OF CONTENTS
                                                                                                                                                                  Page

I.     INTRODUCTION ......................................................................................................................................... 1

II.    PRELIMINARY STATEMENT .................................................................................................................. 1

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
       THE PLAN .................................................................................................................................................... 3
       A.           What is chapter 11? ........................................................................................................................... 3
       B.           Why are the Debtors sending me this Disclosure Statement? ........................................................... 3
       C.           Am I entitled to vote on the Plan? ..................................................................................................... 3
       D.           What will I receive from the Debtors if the Plan is consummated? .................................................. 4
       E.           What happens to my recovery if the Plan is not confirmed or does not go effective? ...................... 7
       F.           If the Plan provides that I get a distribution, do I get it upon Confirmation or when the
                    Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                    “Consummation?” ............................................................................................................................. 7
       G.           What are the sources of Cash and other consideration required to fund the Plan?............................ 7
       H.           Is there potential litigation related to the Plan? ................................................................................. 8
       I.           Will the final amount of Allowed General Unsecured Claims affect the recovery of
                    Holders of Allowed General Unsecured Claims under the Plan? ..................................................... 8
       J.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ................. 9
       K.           What is the deadline to vote on the Plan? ......................................................................................... 9
       L.           How do I vote for or against the Plan? .............................................................................................. 9
       M.           Why is the Bankruptcy Court holding a Confirmation Hearing? ...................................................... 9
       N.           When is the Confirmation Hearing set to occur? ............................................................................ 10
       O.           What is the purpose of the Confirmation Hearing? ......................................................................... 10
       P.           What is the effect of the Plan on the Debtors’ ongoing business? .................................................. 10
       Q.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                    or the Plan? ..................................................................................................................................... 10
       R.           Could subsequent events potentially affect recoveries under the Plan? .......................................... 11
       S.           Do the Debtors recommend voting in favor of the Plan? ................................................................ 11

IV.    THE DEBTORS’ PLAN ............................................................................................................................. 11
       A.           The Plan .......................................................................................................................................... 11
       B.           Means for Implementation of the Plan ............................................................................................ 15

V.     THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW ........... 17
       A.           Corporate History............................................................................................................................ 17
       B.           The Debtors’ Business Operations .................................................................................................. 17
       C.           The Debtors’ Prepetition Capital Structure ..................................................................................... 17

VI.    EVENTS LEADING TO THE CHAPTER 11 FILINGS......................................................................... 18
       A.           Operational Challenges ................................................................................................................... 18
       B.           Exploration of Strategic Alternatives .............................................................................................. 18

VII.   MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
       CASES .......................................................................................................................................................... 19
       A.           First Day Relief ............................................................................................................................... 19
       B.           Cash Collateral Motion ................................................................................................................... 19
       C.           Appointment of Official Committee ............................................................................................... 20
       D.           Other Procedural and Administrative Motions ............................................................................... 20
       E.           Retention of Debtor Professionals .................................................................................................. 21
                  Case 20-12168-CSS                             Doc 292               Filed 10/20/20                    Page 6 of 51



        F.          Approval of Debtor-in-Possession Financing ................................................................................. 21
        G.          Bidding Procedures and Marketing Process.................................................................................... 21
        H.          Litigation Matters ............................................................................................................................ 22
        I.          Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 22
        J.          Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 23
        K.          Cure of Defaults .............................................................................................................................. 24

VIII.   RISK FACTORS ......................................................................................................................................... 25
        A.          Certain Bankruptcy Law Considerations ........................................................................................ 25
        B.          Disclosure Statement Disclaimer .................................................................................................... 28

IX.     SOLICITATION AND VOTING PROCEDURES .................................................................................. 30
        A.          Holders of Claims Entitled to Vote on the Plan .............................................................................. 30
        B.          Voting Record Date ........................................................................................................................ 30
        C.          Voting on the Plan........................................................................................................................... 31
        D.          Ballots Not Counted ........................................................................................................................ 31

X.      CONFIRMATION OF THE PLAN........................................................................................................... 32
        A.          Requirements for Confirmation of the Plan .................................................................................... 32
        B.          Best Interests of Creditors/Liquidation Analysis ............................................................................ 32
        C.          Feasibility ........................................................................................................................................ 33
        D.          Acceptance by Impaired Classes ..................................................................................................... 33
        E.          Confirmation without Acceptance by All Impaired Classes ........................................................... 34

XI.     MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES ............................... 35
        A.          Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors and Parent ................ 36
        B.          Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Allowed Class
                    4 Prepetition Loan Claims. .............................................................................................................. 37
        C.          Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Allowed Class
                    5 General Unsecured Claim. ........................................................................................................... 37
        D.          Character of Gain or Loss. .............................................................................................................. 38
        E.          Market Discount. ............................................................................................................................. 38
        F.          Accrued Interest. ............................................................................................................................. 39
        G.          Limitation on Use of Capital Losses ............................................................................................... 39
        H.          Certain U.S. Federal Income Tax Considerations to the Wind-Down Trust. .................................. 39
        I.          Information Reporting and Backup Withholding ............................................................................ 40

XII.    RECOMMENDATION .............................................................................................................................. 42




                                                                                 i
            Case 20-12168-CSS   Doc 292    Filed 10/20/20   Page 7 of 51



                                  EXHIBITS

EXHIBIT A    Chapter 11 Plan




                                      ii
                  Case 20-12168-CSS                 Doc 292         Filed 10/20/20           Page 8 of 51



I.        INTRODUCTION

         Town Sports International LLC and the above-captioned debtors and debtors in possession
(collectively, the “Debtors” and together with certain non-Debtor affiliates, the “Company”), submit this
disclosure statement (this “Disclosure Statement”), pursuant to section 1125 of the Bankruptcy Code, to
Holders of Claims against and Interests in the Debtors in connection with the solicitation of votes for
acceptance of the Joint Chapter 11 Plan of Town Sports International, LLC and its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code, filed contemporaneously herewith (as may be amended,
supplemented, or modified from time to time, the “Plan”).1 A copy of the Plan is attached hereto as
Exhibit A and incorporated herein by reference. The Plan constitutes a separate chapter 11 plan for each
of the other Debtors. The rules of interpretation set forth in Article I.B of the Plan govern the interpretation
of this Disclosure Statement.

     THE DEBTORS SUPPORT THE PLAN, AND THE DEBTORS BELIEVE THAT THE
COMPROMISES CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE,
MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES, AND PROVIDE THE BEST
RECOVERY TO STAKEHOLDERS. AT THIS TIME, THE DEBTORS BELIEVE THE PLAN
REPRESENTS THE BEST AVAILABLE OPTION FOR COMPLETING THE CHAPTER 11
CASES. THE DEBTORS RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

II.       PRELIMINARY STATEMENT

        The Company is one of the nation’s leading owners and operators of fitness clubs in the
United States. The Company operates clubs under localized brand names that seek to create an image and
atmosphere consistent with the local community rather than a national chain. Founded in 1973, the
Company rapidly expanded its geographic footprint, in part through acquisitions, from a single fitness club
to approximately 186 clubs worldwide. The Company’s fitness clubs are located in urban or suburban
areas, and are open in clusters close to transportation hubs or office or retail centers, maximizing
convenience for those who frequent the facilities. The Company’s members include a wide age
demographic, covering the student market to the active mature market.

        Unfortunately, the Debtors’ business was brought to a halt as a direct result of the global COVID-19
pandemic. In response to government regulations resulting from the pandemic, substantially all of the
Debtors’ operations were shut down by the end of March, and on May 1, 2020, monthly membership
revenues were suspended. Even though government mandates have begun to relax in certain states, the
Debtors are still required to operate their gyms at a maximum of 25 percent capacity. In addition, the
Debtors are providing to members who were billed for membership dues while the gyms were closed
between March and April a 45-day credit toward October and November membership dues, further reducing
the Debtors’ liquidity. As a result of the hiatus in the Debtors’ membership revenues, mandated decreased
operational capacity, increased COVID-related cleaning, and changes in consumer behavior (including
membership cancellations), the Debtors’ liquidity became severely limited and necessitated the filing of the
Chapter 11 Cases.

        Prior to the Petition Date, the Debtors, with the assistance of Houlihan Lokey Capital, Inc.
(“Houlihan”), conducted an evaluation of the Debtors’ liquidity position and considered various solutions
to the Debtors’ need for an immediate and long-term capital infusion to fund the company through a sale
process and fund a go-forward business. The Debtors engaged with certain of their prepetition lenders on
the potential terms of DIP financing and an overall restructuring transaction. In connection with these
conversations, the Debtors had interest from two groups of Prepetition Lenders regarding potential

1     Capitalized terms used but not otherwise defined in this Disclosure Statement have the meaning given to them in the Plan.
               Case 20-12168-CSS              Doc 292        Filed 10/20/20        Page 9 of 51



financing proposals. After further negotiations with both parties, and upon review of each of their
respective proposals, the Debtors ultimately decided to move forward with the proposal submitted by Tacit
Capital (“Tacit”), in collaboration with the applicable ad hoc group of Prepetition Lenders. Tacit’s proposal
consisted of a DIP facility, coupled with a going-concern credit bid of substantially all of the Debtors’
assets. That bid formed the basis for the Debtors’ DIP financing and stalking horse bid.

         Both before and after the Petition Date, the Debtors actively pursued a going-concern sale with all
interested parties. On October 2, 2020, the Debtors filed a motion seeking Bankruptcy Court approval of
the Bidding Procedures pursuant to which the Debtors would market and sell all or substantially all of their
assets prior to confirmation of the Plan. The Bankruptcy Court approved the Bidding Procedures on
October 9, 2020 [Docket No. 208] (the “Bidding Procedures Order”), which, among others, established the
Bid Deadline (as defined in the Bidding Procedures) as October 26, 2020 at 5:00 p.m., prevailing Eastern
Time and set the Auction (as defined in the Bidding Procedures), if necessary, for October 28, 2020 at
10:00 a.m., prevailing Eastern Time.

          Subsequent to the contemplated sale for all or substantially all of the Debtors’ assets being
consummated, subject to Bankruptcy Court approval, the Debtors propose to liquidate under chapter 11 of
the Bankruptcy Code. Under chapter 11, a debtor may reorganize or liquidate its business for the benefit
of its stakeholders. The consummation of a going concern transaction followed by an orderly liquidation
is the principal objective of the Chapter 11 Cases.

        The primary objective of the Plan is to maximize the value of recoveries to all Holders of Allowed
Claims and Allowed Interests and generally to distribute all property of the Estates that is or becomes
available for distribution generally in accordance with the priorities established by the Bankruptcy Code.
The Debtors believe that the Plan accomplishes this objective and is in the best interest of the Estates.

        Generally speaking, the Plan:

            provides the vesting of all Available Cash from the proceeds of Sale Transaction in the
             Post-Effective Date Debtors, for the purpose of distribution to Holders of Claims;

            provides for the full and final resolution of funded debt obligations;

            designates a Plan Administrator to wind down the Debtors’ affairs, pay and reconcile
             Claims, and administer the Plan in an efficacious manner; and

            contemplates recoveries to Holders of Administrative Claims, Secured Tax Claims,
             Priority Tax Claims, Other Priority Claims, and Other Secured Claims as is necessary
             to satisfy section 1129 of the Bankruptcy Code.

         The Debtors believe that Confirmation of the Plan will avoid the lengthy delay and significant cost
of liquidation under chapter 7 of the Bankruptcy Code.

         The Debtors believe that the Plan maximizes stakeholder recoveries in the Chapter 11 Cases as any
alternative to a going-concern sale would materially reduce recoveries to Holders of Claims. Accordingly,
the Debtors urge all Holders of Claims entitled to vote to accept the Plan by returning their ballots so that
Epiq Corporate Restructuring, LLC,2 the Debtors’ notice and claims agent (the “Notice and Claims
Agent”), actually receives such ballots by December 7, 2020, at 4:00 p.m. prevailing Eastern Time


2   The Bankruptcy Court approved the Order to retain Epiq Corporate Restructuring, LLC as Notice and Claims Agent on
    September 16, 2020 [Docket No. 57].



                                                         2
                Case 20-12168-CSS          Doc 292        Filed 10/20/20       Page 10 of 51



(the “Voting Deadline”). Assuming the Plan receives the requisite acceptances, the Debtors will seek the
Bankruptcy Court’s approval of the Plan at the Confirmation Hearing.

III.       QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
           THE PLAN

           A.   What is chapter 11?

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In addition to
permitting debtor rehabilitation, chapter 11 promotes equality of treatment for similarly-situated creditors
and similarly-situated equity interest holders, subject to the priority of distributions prescribed by the
Bankruptcy Code.

        The commencement of a chapter 11 case creates an estate that comprises all of the legal and
equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
provides that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”

         Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
or equity interest holder of the debtor (whether or not such creditor or equity interest holder voted to accept
the plan), and any other entity as may be ordered by the bankruptcy court. Subject to certain limited
exceptions, the order issued by a bankruptcy court confirming a plan provides for the treatment of the
debtor’s liabilities in accordance with the terms of the confirmed plan.

           B.   Why are the Debtors sending me this Disclosure Statement?

        The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
disclosure statement with all holders of claims or interests whose votes on the Plan are being solicited. This
Disclosure Statement is being submitted in accordance with these requirements.

           C.   Am I entitled to vote on the Plan?

        Your ability to vote on, and your distribution (if any) under, the Plan depends on what type of
Claim or Interest you hold and whether you held that Claim or Interest as of the Voting Record Date. Each
category of Holders of Claims or Interests, as set forth in Article III of the Plan pursuant to section 1122(a)
of the Bankruptcy Code, is referred to as a “Class.” Each Class’s respective voting status is set forth below:

       Class    Claim/Interest                            Status        Voting Rights

       1        Secured Tax Claims                    Unimpaired        Not Entitled to Vote (Deemed to Accept)

       2        Other Secured Claims                  Unimpaired        Not Entitled to Vote (Deemed to Accept)

       3        Other Priority Claims                 Unimpaired        Not Entitled to Vote (Deemed to Accept)

       4        Prepetition Loan Claims                Impaired         Entitled to Vote

       5        General Unsecured Claims               Impaired         Entitled to Vote


                                                      3
                Case 20-12168-CSS                  Doc 292         Filed 10/20/20         Page 11 of 51




       6        Intercompany Claims                           Unimpaired          Not Entitled to Vote (Deemed to Accept or
                                                                                  Reject)

       7        Intercompany Interests                        Unimpaired          Not Entitled to Vote (Deemed to Accept or
                                                                                  Reject)

       8        Section 510(b) Claims                           Impaired          Not Entitled to Vote (Deemed to Reject)

       9        Interests in TSI                                Impaired          Not Entitled to Vote (Deemed to Reject)


           D.    What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to Holders of Claims or
Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary from
the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the Plan
depends on the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
consummate the Plan.

        Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan,
except to the extent that such Holder agrees to less favorable treatment, the treatment described below in
full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, such
Holder’s Allowed Claim or Allowed Interest. Unless otherwise indicated, the Holder of an Allowed Claim
or Allowed Interest, as applicable, shall receive such treatment on the later of the Effective Date and the
date such Holder’s Claim or Interest becomes an Allowed Claim or Allowed Interest or as soon as
reasonably practicable thereafter.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN.

                                        SUMMARY OF EXPECTED RECOVERIES
 Class      Claim/Equity           Treatment of Claim/Equity Interest                     Projected Amount         Projected
            Interest                                                                      of Claims                Recovery
   1        Secured Tax            Except to the extent that a Holder of an Allowed           $[●] - $[●]             [●]%
            Claims                 Secured Tax Claim agrees to less favorable
                                   treatment, on the Effective Date, in full and final
                                   satisfaction, compromise, settlement, release, and
                                   discharge of and in exchange for such Allowed
                                   Secured Tax Claim, each Holder of an Allowed
                                   Secured Tax Claim shall receive, at the option of
                                   the Plan Administrator:

                                   (i) payment in full in Cash of such Holder’s
                                       Allowed Secured Tax Claim; or

                                   (ii) equal     semi-annual      Cash       payments
                                        commencing as of the Effective Date or as
                                        soon as reasonably practicable thereafter and
                                        continuing for five years, in an aggregate
                                        amount equal to such Allowed Secured Tax
                                        Claim, together with interest at the applicable


                                                               4
            Case 20-12168-CSS             Doc 292         Filed 10/20/20         Page 12 of 51




                                SUMMARY OF EXPECTED RECOVERIES
Class   Claim/Equity       Treatment of Claim/Equity Interest                    Projected Amount   Projected
        Interest                                                                 of Claims          Recovery
                               non-default rate under non-bankruptcy law,
                               subject to the option of the Plan Administrator
                               to prepay the entire amount of such Allowed
                               Secured Tax Claim during such time period.

  2     Other Secured      Except to the extent that a Holder of an Allowed         $[●] - $[●]        [●]%
        Claims             Other Secured Claim agrees to less favorable
                           treatment, on the Effective Date, in full and final
                           satisfaction, compromise, settlement, release, and
                           discharge of and in exchange for such Allowed
                           Other Secured Claim, each Holder of an Allowed
                           Other Secured Claim shall receive, at the option of
                           the Plan Administrator:

                           (i) payment in full in Cash of such Holder’s
                               Allowed Other Secured Claim;

                           (ii) the collateral securing such Holder’s Allowed
                                Other Secured Claim;

                           (iii) Reinstatement of such Holder’s Allowed
                                 Other Secured Claim; or

                           (iv) such other treatment rendering such Holder’s
                                Allowed Other Secured Claim Unimpaired.

  3     Other Priority     Except to the extent that a Holder of an Allowed         $[●] - $[●]        [●]%
        Claims             Other Priority Claim agrees to less favorable
                           treatment, on the Effective Date, in full and final
                           satisfaction, compromise, settlement, release, and
                           discharge of and in exchange for such Allowed
                           Other Priority Claim, each Holder of an Allowed
                           Other Priority Claim shall receive payment in full
                           in Cash on account of such Holder’s Allowed
                           Other Priority Claim or such other treatment
                           rendering such Holder’s Allowed Other Priority
                           Claim Unimpaired.
  4     Prepetition Loan   Except to the extent that a Holder of an Allowed         $[●] - $[●]        [●]%
        Claims             Prepetition Loan Claim agrees to less favorable
                           treatment, on the Effective Date, in full and final
                           satisfaction, compromise, settlement, release, and
                           discharge of and in exchange for such Allowed
                           Prepetition Loan Claim, each Holder of an
                           Allowed Prepetition Loan Claim shall receive its
                           Pro Rata share of (not to exceed the amount of
                           such Holder’s Prepetition Loan Claim) the Excess
                           Distributable Cash in accordance with the
                           distribution waterfall set forth in Article IV.C of
                           the Plan.



                                                      5
            Case 20-12168-CSS         Doc 292          Filed 10/20/20         Page 13 of 51




                            SUMMARY OF EXPECTED RECOVERIES
Class   Claim/Equity   Treatment of Claim/Equity Interest                     Projected Amount   Projected
        Interest                                                              of Claims          Recovery
  5     General        Except to the extent that a Holder of an Allowed           $[●] - $[●]       [●]%
        Unsecured      General Unsecured Claim agrees to less favorable
        Claims         treatment, on the Effective Date, in full and final
                       satisfaction, compromise, settlement, release, and
                       discharge of and in exchange for such Allowed
                       General Unsecured Claim, each Holder of an
                       Allowed General Unsecured Claim shall receive:

                       (i) its Pro Rata share (not to exceed the amount
                           of such Holder’s Allowed General Unsecured
                           Claim) of the General Unsecured Claims
                           Reserve Amount;

                       (ii) following the payment in full in cash of the
                            Prepetition Loan Claims pursuant to
                            Article IV.C of the Plan, its Pro Rata share
                            (not to exceed the amount of such Holder’s
                            Allowed General Unsecured Claim) of the
                            Excess Distributable Cash; and

                       (iii) a complete waiver and release of any and all
                             Claims, Causes of Action, and other rights
                             against the Holders of Allowed Class 5
                             Claims based on claims pursuant to chapter 5
                             of the Bankruptcy Code or under similar or
                             related state or federal statutes and common
                             law including fraudulent transfer laws from
                             the Debtors, the Post-Effective Date Debtors,
                             and their Estates, in each case on behalf of
                             themselves and their respective successors,
                             assigns, and representatives, and any and all
                             other entities who may purport to assert any
                             Cause of Action, directly or derivatively, by,
                             through, for, or because of the foregoing
                             entities, subject to and in accordance with
                             Article VIII of the Plan.

  6     Intercompany   Holders of Intercompany Claims shall not receive          $[●] - $[●]         0%
        Claims         any distribution on account of such Intercompany
                       Claims. On or after the Effective Date, the Post-
                       Effective Date Debtors may reconcile such
                       Intercompany Claims as may be advisable in order
                       to avoid the incurrence of any past, present, or
                       future tax or similar liabilities by such Post-
                       Effective Date Debtors.
  7     Intercompany   Intercompany Interests shall be, at the option of            N/A             [●]%
        Interests      the Debtors either:

                       (i) Reinstated in accordance with Article III.G of
                           the Plan; or



                                                   6
              Case 20-12168-CSS              Doc 292         Filed 10/20/20         Page 14 of 51




                                  SUMMARY OF EXPECTED RECOVERIES
 Class    Claim/Equity       Treatment of Claim/Equity Interest                     Projected Amount   Projected
          Interest                                                                  of Claims          Recovery
                             (ii) Discharged,      canceled,    released,    and
                                  extinguished as of the Effective Date, and will
                                  be of no further force or effect, and Holders
                                  of Intercompany Interests will not receive any
                                  distribution on account of such Intercompany
                                  Interests.

   8      Section 510(b)     Allowed Section 510(b) Claims, if any, shall be           $[●] - $[●]        [●]%
          Claims             discharged, canceled, released, and extinguished
                             as of the Effective Date, and will be of no further
                             force or effect, and Holders of Allowed Section
                             510(b) Claims will not receive any distribution on
                             account of such Allowed Section 510(b) Claims.
   9      Interests in TSI   Interests in TSI shall be discharged, canceled,              N/A              0%
                             released, and extinguished as of the Effective
                             Date, and will be of no further force or effect, and
                             Holders of Interests in TSI will not receive any
                             distribution on account of such Interests.

         E.     What happens to my recovery if the Plan is not confirmed or does not go effective?

         In the event that the Plan is not confirmed or does not go effective, the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be elected
or appointed to liquidate the assets of the Debtors for distribution in accordance with the priorities
established by the Bankruptcy Code. Conversion to chapter 7 would require the Debtors to incur expenses
related to the chapter 7 trustee and additional retained professionals, and such expenses may decrease
recoveries for Holders of Allowed Claims in the Voting Classes. See, e.g., 11 U.S.C. §§ 326(a); 503(b)(2).
The conversion to chapter 7 would require entry of a new bar date, which may increase the amount of
Allowed Claims and thereby reduce Pro Rata recoveries. See Fed. R. Bankr. P. 1019(2), 3002(c).

         F.     If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                “Consummation?”

        “Confirmation” of the Plan refers to the Bankruptcy Court’s entry of the Confirmation Order on
the docket of the Chapter 11 Cases approving the Plan. Confirmation of the Plan does not guarantee that
you will receive the distribution indicated under the Plan. After Confirmation of the Plan by the Bankruptcy
Court, there are conditions that need to be satisfied or waived so that the Plan can “go effective.”
Distributions to Holders of Allowed Claims will only be made on the date the Plan becomes effective—the
“Effective Date”—or as soon as reasonably practicable thereafter, as specified in the Plan. See Article X
of this Disclosure Statement, entitled “Confirmation of the Plan,” for a discussion of the conditions
precedent to consummation of the Plan. “Consummation” means the occurrence of the Effective Date.

         G.     What are the sources of Cash and other consideration required to fund the Plan?

       The Debtors and Post-Effective Date Debtors, as applicable, shall fund distributions under the Plan
with Available Cash held in the Administrative Claims Escrow, Priority Claims Reserve, General
Unsecured Claims Reserve, and the Post-Effective Date Debtor Account, as applicable, on the Effective

                                                         7
              Case 20-12168-CSS            Doc 292        Filed 10/20/20      Page 15 of 51



Date. After the funding from Available Cash of the Administrative Claims Escrow, the Priority Claims
Reserve, and the Post-Effective Date Debtor Account, all remaining Available Cash shall be applied first
toward the DIP Claims, if applicable, until the DIP Claims are paid in full and second towards the
Prepetition Loan Claims until the Prepetition Loan Claims are paid in full in cash. In addition, any
remaining Available Cash and Excess Distributable Cash after payment in full in cash of the DIP Claims
and payment in full in cash of the Prepetition Loan claims, shall be allocated on a Pro Rata basis to Holders
of General Unsecured Claims.

        H.     Is there potential litigation related to the Plan?

          Parties in interest may object to Confirmation of the Plan, which objections potentially could give
rise to litigation.

        In the event that it becomes necessary to confirm the Plan over the rejection of certain Classes, the
Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting Classes. The
Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the Bankruptcy Code,
which allow the Bankruptcy Court to confirm a plan that has been rejected by an impaired Class if it
determines that the Plan satisfies section 1129(b) of the Bankruptcy Code. See Article VIII.A.4 of this
Disclosure Statement, entitled “The Debtors May Not Be Able to Secure Confirmation of the Plan.”

        I.     Will the final amount of Allowed General Unsecured Claims affect the recovery of
               Holders of Allowed General Unsecured Claims under the Plan?

       The Debtors’ estimate of aggregate Allowed General Unsecured Claims is approximately $[●].
Each Holder of an Allowed General Unsecured Claim will receive their Pro Rata share (not to exceed the
amount of such Holder’s Allowed General Unsecured Claim) of the General Unsecured Claims Reserve
Amount. There is a chance that there is no Available Cash or Excess Distributable Cash.

         Although the Debtors’ estimate of Allowed General Unsecured Claims is generally the result of the
Debtors’ and their advisors’ analysis of reasonably available information, the projected amount of General
Unsecured Claims set forth herein is subject to material change (either higher or lower), which difference
could materially affect Class 5 recoveries, and reflects the Debtors’ current view on potential rejection
damages. Any change in the number, identity, or timing of actual rejected Executory Contracts and
Unexpired Leases could have a material impact on the amount of General Unsecured Claims. To the extent
that the actual amount of rejection damages Claims changes, the value of recoveries to Holders of General
Unsecured Claims could change as well, and such changes could be material.

         As of the Petition Date, the Debtors were parties to certain litigation matters that arose in the
ordinary course of operating their business and could become parties to additional litigation in the future.
Although the Debtors have disputed, are disputing, or will dispute in the future the amounts asserted by
such litigation counterparties, to the extent these parties are ultimately entitled to a higher amount than is
reflected in the amounts estimated by the Debtors herein, the value of recoveries to Holders of General
Unsecured Claims could change as well, and such changes could be material.

         The Debtors may also reject Executory Contracts and Unexpired Leases, which may result in
parties asserting General Unsecured Claims for rejection damages. Finally, the Debtors may object to
certain Proofs of Claim, and any such objections ultimately could cause the total amount of Allowed
General Unsecured Claims to change. These changes could affect recoveries to Holders of General
Unsecured Claims, and such changes could be material.




                                                      8
              Case 20-12168-CSS              Doc 292        Filed 10/20/20      Page 16 of 51



        J.      Will there be releases and exculpation granted to parties in interest as part of the Plan?

         Yes. The Plan proposes to release the Released Parties and to exculpate the Exculpated Parties.
The Debtors’ releases, third-party releases, and exculpation provisions included in the Plan are an integral
part of the Debtors’ chapter 11 efforts and were an essential element of the negotiations among the Debtors,
the Prepetition Lenders, the DIP Lender, in obtaining their support for the Plan.

        The Released Parties and the Exculpated Parties have made substantial and valuable contributions
to the Debtors’ chapter 11 process through efforts to negotiate and implement the Plan, which will maximize
and preserve the going-concern value of the Debtors for the benefit of all parties in interest. Accordingly,
each of the Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation
provisions.

         Importantly, each of the Releasing Parties will be deemed to have expressly, unconditionally,
generally, individually, and collectively released and discharged all Claims and Causes of Action against
the Debtors and the Released Parties. The Releasing Parties are (a) the Debtors; (b) the Post-Effective
Date Debtors; (c) the Prepetition Agent; (d) the Prepetition Lenders; (e) the Purchaser; (f) the DIP Lender;
(g) the Committee; (h) all Holders of Claims or Interests; (i) each current and former Affiliate of each Entity
in clause (a) through the following clause (i); and (i) each Related Party of each Entity in clause (a) through
this clause (i); provided, that in each case, an Entity shall not be a Releasing Party if it timely Files with the
Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan
that is not resolved before Confirmation; provided, further, that any such Entity shall be identified by name
as a non-Releasing Party in the Confirmation Order. The releases are an integral element of the Plan.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
Appeals for the Third Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing to
demonstrate the basis for and propriety of the release and exculpation provisions. The release, exculpation,
and injunction provisions that are contained in the Plan are copied in Article IV.A.4 of this Disclosure
Statement, entitled “Releases.”

        K.      What is the deadline to vote on the Plan?

        The Voting Deadline is December 7, 2020, at 4:00 p.m. (prevailing Eastern Time).

        L.      How do I vote for or against the Plan?

         Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
Holders of Claims that are entitled to vote on the Plan. For your vote to be counted, your ballot must be
properly completed, executed, and delivered as directed, so that your ballot including your vote is actually
received by the Debtors’ Notice and Claims Agent on or before the Voting Deadline, which
is December 7, 2020, at 4:00 p.m. prevailing Eastern Time. See Article IX of this Disclosure Statement,
entitled “Solicitation and Voting Procedures.”

        M.      Why is the Bankruptcy Court holding a Confirmation Hearing?

       Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.




                                                        9
              Case 20-12168-CSS            Doc 292        Filed 10/20/20     Page 17 of 51



        N.     When is the Confirmation Hearing set to occur?

        The Confirmation Hearing is scheduled for December 11, 2020 at 1:00 p.m. (prevailing Eastern
Time), or such other time as may be scheduled by the Bankruptcy Court. The Confirmation Hearing may
be adjourned from time to time without further notice.

         Objections to Confirmation must be Filed and served on the Debtors, and certain other parties, by
no later than December 7, 2020, at 4:00 p.m. (prevailing Eastern Time) in accordance with the notice of the
Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure Statement Order
incorporated herein by reference.

        O.     What is the purpose of the Confirmation Hearing?

        The confirmation of a chapter 11 plan by a bankruptcy court binds the debtor, any person acquiring
property under a chapter 11 plan, any creditor or equity interest holder of a debtor, and any other person or
entity as may be ordered by the bankruptcy court in accordance with the applicable provisions of the
Bankruptcy Code. Subject to certain limited exceptions, the order issued by the bankruptcy court
confirming a chapter 11 plan discharges a debtor from any debt that arose before the confirmation of such
chapter 11 plan and provides for the treatment of such debt in accordance with the terms of the confirmed
chapter 11 plan.

        P.     What is the effect of the Plan on the Debtors’ ongoing business?

        The Debtors are liquidating under chapter 11 of the Bankruptcy Code. Following Confirmation,
the Plan will be consummated on the Effective Date, which is a date that is the first Business Day after the
Confirmation Date on which (1) no stay of the Confirmation Order is in effect and (2) all conditions
precedent to the occurrence of the Effective Date set forth in Article IX of the Plan have been satisfied or
waived. On or after the Effective Date, and unless otherwise provided in the Plan, the Plan Administrator
will commence the wind down of the Post-Effective Date Debtors in accordance with the terms of the Plan.
Additionally, upon the Effective Date, all actions contemplated by the Plan will be deemed authorized and
approved.

        Q.     Who do I contact if I have additional questions with respect to this Disclosure
               Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact the
Debtors’ Notice and Claims Agent, Epiq Corporate Restructuring, LLC, via one of the following methods:

                By regular mail, hand delivery, or overnight mail at:
                Epiq Corporate Restructuring, LLC
                Re: Town Sports International, LLC, et al.
                10300 SW Allen Blvd.
                Beaverton, OR 97005

                By electronic mail at:
                TownSports@epiqglobal.com

                By telephone (toll free) at:
                (888) 490-0677 (Domestic) or +1 (503) 520-4484 (International)

       Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
Chapter 11 Cases are available upon written request to the Notice and Claims Agent at the address above

                                                     10
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 18 of 51



or by downloading the exhibits and documents from the website of the Notice and Claims Agent at
http://dm.epiq11.com/TownSports (free of charge) or the Bankruptcy Court’s website at
http://www.deb.uscourts.gov/bankruptcy (for a fee).

        R.      Could subsequent events potentially affect recoveries under the Plan?

        Potentially, yes. Recoveries under the Plan are only guaranteed after the Plan is confirmed and the
Effective Date is reached. Any number of subsequent events may interfere with Plan recovery.

        S.      Do the Debtors recommend voting in favor of the Plan?

         Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
and equity holders than would otherwise result from any other available alternative. The Debtors believe
that the Plan is in the best interest of all Holders of Claims or Interests, and that any other alternatives (to
the extent they exist) fail to realize or recognize the value inherent under the Plan.

IV.     THE DEBTORS’ PLAN

        A.      The Plan

       As discussed in Article III herein, the Plan contemplates liquidating the Debtors’ business and
remaining assets under chapter 11 of the Bankruptcy Code. The Plan contemplates the following key terms,
among others described herein and therein:

                     1. General Settlement of Claims and Interests

         Pursuant to section 1123 of the Bankruptcy Code, Bankruptcy Rule 9019, and in consideration for
the classification, distributions, releases, and other benefits provided under the Plan, upon the
Effective Date, the provisions of the Plan shall constitute a good-faith compromise and settlement of all
Claims, Interests, Causes of Action, and controversies released, settled, compromised, discharged, or
otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to approve the good-faith
compromise and settlement of all such Claims, Interests, Causes of Action, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of such compromise and settlement, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable, and in the best interests of the Debtors and their
Estates. Subject to Article VI of the Plan, all distributions made to Holders of Allowed Claims and Allowed
Interests (as applicable) in any Class are intended to be and shall be final.

                     2. Sale Transaction

        On October 2, 2020, the Debtors Filed a motion seeking, in part, approval of bidding procedures
(the “Bidding Procedures”) for a sale of all or substantially all of the Debtors’ assets pursuant to section 363
of the Bankruptcy Code [Docket No. 160] (the “Bidding Procedures Motion”). On October 9, 2020, the
Bankruptcy Court entered the order approving the Bidding Procedures Motion [Docket No. 208].

         The Debtors, led by Houlihan, have engaged, and will continue to engage, in a thorough marketing
process for the sale of all or substantially all of the Debtors’ assets in accordance with the Bidding
Procedures. The Debtors’ marketing process is described in Article VII.GG of this Disclosure Statement,
entitled “Bidding Procedures and Bidding Procedures and Marketing Process.” In addition, the Debtors have
secured a stalking horse bid from Tacit, the Stalking Horse Bidder, constructed in the form of a going-
concern credit bid of the amounts outstanding under the Prepetition Facility which credit bid the Term
Lender Group has agreed to cap at $80 million. As a credit bid, the Stalking Horse Bid (as defined in the

                                                      11
              Case 20-12168-CSS           Doc 292         Filed 10/20/20    Page 19 of 51



Bidding Procedures) would result in an infusion of Cash, however, would be a bid of certain prepetition
debt amounts. However, the Term Lender Group and the Stalking Horse Bidder (as defined in the Bidding
Procedures) have agreed to a wind down budget that the Debtors believe would be sufficient to fund Claims
and wind down the Estate on the contemplated timeline.

         The Debtors believe that the Bidding Procedures allow the Debtors to seek and elicit the highest or
otherwise best Sale Transaction offer. Absent any other qualified bids, the Stalking Horse Bid (as defined
in the Bidding Procedures) provides the Debtors with the best and only path forward for their estates, which
would otherwise face complete liquidation. The Sale Transaction is expected to be consummated prior to
confirmation of the Plan.

                    3. Recoveries to Certain Holders of Claims and Interests

       The recoveries to Holders of Claims and Interests is described in Article III.D of this Disclosure
Statement, entitled “What will I receive from the Debtors if the Plan is consummated?”

                    4. Releases

         The Plan contains certain releases, as described in Article III.JJ of this Disclosure Statement,
entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?” The
release, exculpation, and injunction provisions that are contained in the Plan are copied in pertinent part
below.

                        (a)      Release of Liens.

         Except as otherwise provided in the Plan, the Plan Supplement, or any contract, instrument,
release, or other agreement or document created pursuant to the Plan, concurrently with the
applicable distributions made pursuant to the Plan and, in the case of a Secured Claim, including,
for the avoidance of doubt, any Prepetition Loan Claim, satisfaction in full of the portion of the
Secured Claim that is Allowed as of the Effective Date, except for Other Secured Claims that the
Debtors elect to reinstate in accordance with Article III.B.1 of the Plan, all mortgages, deeds of trust,
Liens, pledges, or other security interests against any property of the Estates shall be fully released,
settled, compromised, and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert automatically to the
applicable Debtor and its successors and assigns. Any Holder of such Secured Claim (and the
applicable agents for such Holder) shall be authorized and directed to release any collateral or other
property of any Debtor (including any cash collateral and possessory collateral) held by such Holder
(and the applicable agents for such Holder), and to take such actions as may be reasonably requested
by the Post-Effective Date Debtors to evidence the release of such Lien, including the execution,
delivery, and Filing or recording of such releases. The presentation or Filing of the Confirmation
Order to or with any federal, state, provincial, or local agency or department shall constitute good
and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

                        (b)      Releases by the Debtors.

         As of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, each Released Party is deemed released and discharged by each and all of the Debtors,
the Post-Effective Date Debtors, and their Estates, in each case on behalf of themselves and their
respective successors, assigns, and representatives, and any and all other entities who may purport
to assert any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
entities, from any and all Claims, obligations, rights, suits, damages, Causes of Action, remedies, and


                                                     12
             Case 20-12168-CSS            Doc 292        Filed 10/20/20    Page 20 of 51



liabilities whatsoever, including any derivative claims, asserted or assertable on behalf of any of the
Debtors, the Post-Effective Date Debtors, or their Estates, as applicable, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors,
the Post-Effective Date Debtors, or their Estates or affiliates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the Holder of any Claim
against, or Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or sale of any
security of the Debtors or the Post-Effective Date Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the Restructuring Transactions, the Sale
Transaction, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, Filing,
or consummation of the Disclosure Statement, the DIP Facility, the Sale Transaction, the Plan
(including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered into in connection
with the Disclosure Statement, the DIP Facility, or the Plan, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date;
provided that any right to enforce the Plan and Confirmation Order is not so released.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases described in Article VIII.C of the Plan by the Debtors, which
includes by reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute the Bankruptcy Court’s finding that each release described in Article VIII.C of the
Plan is: (1) in exchange for the good and valuable consideration provided by the Released Parties,
(2) a good-faith settlement and compromise of such Claims; (3) in the best interests of the Debtors
and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after
due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Post-Effective Date
Debtors or their respective Estates asserting any claim, Cause of Action, or liability related thereto,
of any kind whatsoever, against any of the Released Parties or their property.

                        (c)     Releases by Holders of Claims and Interests.

        As of the Effective Date, in exchange for good and valuable consideration, including the
obligations of the Debtors under the Plan and the contributions of the Released Parties to facilitate
and implement the Plan, to the fullest extent permissible under applicable law, as such law may be
extended or integrated after the Effective Date, each of the Releasing Parties shall be deemed to have
conclusively, absolutely, unconditionally, irrevocably, and forever, released and discharged each
Debtor, Post-Effective Date Debtor, and Released Party from any and all any and all Claims,
interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors,
the Post-Effective Date Debtors, or their Estates, that such Entity would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or sale of any security
of the Debtors or the Post-Effective Date Debtors, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the Restructuring Transactions, the Sale


                                                    13
             Case 20-12168-CSS            Doc 292        Filed 10/20/20    Page 21 of 51



Transaction, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, Filing,
or consummation of the Disclosure Statement, the DIP Facility, the Sale Transaction, the Plan
(including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered into in connection
with the Disclosure Statement, the DIP Facility, or the Plan, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date;
provided that any right to enforce the Plan and Confirmation Order is not so released.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases described in Article VIII.D of the Plan, which includes by
reference each of the related provisions and definitions contained in this Plan, and further, shall
constitute the Bankruptcy Court’s finding that each release described in Article VIII.D of the Plan
is: (1) in exchange for the good and valuable consideration provided by the Released Parties, (2) a
good-faith settlement and compromise of such Claims; (3) in the best interests of the Debtors and all
Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due
notice and opportunity for hearing; and (6) an absolute and complete bar to any of the Debtors or
Post-Effective Date Debtors or their respective Estates conveying direct or derivative standing to any
person or entity to pursue any claim, Causes of Action or liability against any Released Party, or
asserting any claim, Causes of Action, or liability related thereto, of any kind whatsoever, against
any of the Released Parties or their property.

                        (d)     Exculpation

        Notwithstanding anything herein to the contrary, the Exculpated Parties shall neither have
nor incur, and each Exculpated Party is released and exculpated from, any liability to any Holder of
a Cause of Action, Claim, or Interest for any (a) prepetition act or omission in connection with,
relating to, or arising out of, formulating, negotiating, or preparing the Plan, or (b) postpetition act
or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, consummation of
the Sale Transaction, the formulation, preparation, dissemination, negotiation, Filing, or
consummation of the Disclosure Statement, the Plan, or any Restructuring Transaction, contract,
instrument, release or other agreement or document created or entered into in connection with the
Disclosure Statement or the Plan, the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance of securities pursuant to the Plan or the distribution of property under the Plan or any other
related agreement (whether or not such issuance or distribution occurs following the Effective Date),
negotiations regarding or concerning any of the foregoing, the administration of the Plan or property
to be distributed hereunder, or any other postpetition act or omission in connection with, relating to,
arising out of, or in contemplation of the restructuring of the Debtors, except for actions determined
by Final Order to have constituted actual fraud or gross negligence, but in all respects such Entities
shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of the Plan
shall be deemed to have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan.




                                                    14
              Case 20-12168-CSS            Doc 292         Filed 10/20/20     Page 22 of 51



                         (e)      Injunction

        Except as otherwise expressly provided in the Plan or for obligations issued or required to be
paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold
Claims or Interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Effective Date, from taking any of the following actions
against, as applicable, the Debtors, the Post-Effective Date Debtors, the Exculpated Parties, or the
Released Parties: (1) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such Claims or Interests; (2)
enforcing, attaching, collecting, or recovering by any manner or means any judgment, award, decree,
or order against such Entities on account of or in connection with or with respect to any such Claims
or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities
or the property or the estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind, except to the extent such assertions are used as a defense to claims or Causes of Action by the
Debtors arising prior to the Effective Date, against any obligation due from such Entities or against
the property of such Entities on account of or in connection with or with respect to any such Claims
or Interests unless such Holder has Filed a motion requesting the right to perform such setoff on or
before the Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that
such Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law or
otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or Interests released or
settled pursuant to the Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect affiliates shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each Holder of an Allowed Claim or Allowed Interest, as applicable, by
accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or Interest,
as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions
set forth in Article VIII.F of the Plan.

        For more detail, see Article VIII of the Plan, entitled “Settlement, Release, Injunction, and Related
Provisions,” which is incorporated herein by reference.

        B.      Means for Implementation of the Plan

                     1. Plan Administrator

         On the Effective Date, the authority, power, and incumbency of the persons acting as directors and
officers of the Post-Effective Date Debtors shall be deemed to have resigned, solely in their capacities as
such, and the Plan Administrator shall be appointed by the Debtors as the sole director and the sole officer
of the Post-Effective Date Debtors and shall succeed to the powers of the Post-Effective Date Debtors’
directors and officers. The Plan Administrator shall be the sole representative of, and shall act for the Post-
Effective Date Debtors in the same fiduciary capacity as applicable to a board of managers and officers,
subject to the provisions hereof (and all certificates of formation, membership agreements, and related
documents are deemed amended by the Plan to permit and authorize the same). For the avoidance of doubt,
the foregoing shall not limit the authority of the Post-Effective Date Debtors or the Plan Administrator, as
applicable, to continue the employment any former director or officer.

        The Plan Administrator shall act as the Wind-Down Trustee and shall have the right to retain the
services of attorneys, accountants, and other professionals that, in the discretion of the Plan Administrator,

                                                      15
              Case 20-12168-CSS            Doc 292        Filed 10/20/20      Page 23 of 51



are necessary to assist the Plan Administrator in the performance of his or her duties. The reasonable fees
and expenses of such professionals shall be paid by the Post-Effective Date Debtors, upon the monthly
submission of statements to the Plan Administrator. The payment of the reasonable fees and expenses of
the Plan Administrator’s retained professionals shall be made in the ordinary course of business and shall
not be subject to the approval of the Bankruptcy Court.

                     2. Plan Administrator Exculpation, Indemnification, Insurance, and Liability
                        Limitation

         The Plan Administrator and all professionals retained by the Plan Administrator, each in their
capacities as such, shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or
gross negligence, in all respects by the Post-Effective Date Debtors. The Plan Administrator may obtain,
at the expense of the Post-Effective Date Debtors, commercially reasonable liability or other appropriate
insurance with respect to the indemnification obligations of the Post-Effective Date Debtors. The Plan
Administrator may rely upon written information previously generated by the Debtors.

                     3. General Unsecured Claims Reserve

        On the Effective Date, the Post-Effective Date Debtors shall establish and fund the General
Unsecured Claims Reserve with Cash in an amount equal to the General Unsecured Claims Reserve
Amount. The General Unsecured Claims Reserve shall be maintained in trust solely for Holders of Allowed
General Unsecured Claims. Such funds shall not be considered property of the Estates of the Debtors or
the Post-Effective Date Debtors. Allowed General Unsecured Claims shall be paid in accordance with
Article VI.A of the Plan.

                     4. Tax Returns

          After the Effective Date, the Plan Administrator shall complete and file all final or otherwise
required federal, state, and local tax returns for each of the Debtors and Wind-Down Trust, and, pursuant
to section 505(b) of the Bankruptcy Code, may request an expedited determination of any unpaid tax
liability of such Debtor or its Estate for any tax incurred during the administration of such Debtor’s Chapter
11 Case, as determined under applicable tax laws.

                     5. Dissolution of the Post-Effective Date Debtor

         Upon a certification to be Filed with the Bankruptcy Court by the Plan Administrator of all
distributions having been made and completion of all its duties under the Plan and entry of a final decree
closing the last of the Chapter 11 Cases, the Post-Effective Date Debtors and Wind-Down Trust shall be
deemed to be dissolved without any further action by the Post-Effective Date Debtors, including the Filing
of any documents with the secretary of state for the state in which the Post-Effective Date Debtors are
formed or any other jurisdiction. The Plan Administrator, however, shall have authority to take all
necessary actions to dissolve the Post-Effective Date Debtors in and withdraw the Post-Effective Date
Debtors from applicable states.

                     6. Statutory Committee and Cessation of Fee and Expense Payment

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases, including the
Committee, shall dissolve and members thereof shall be released and discharged from all rights and duties
from or related to the Chapter 11 Cases, except for the Filing of applications for compensation. The
Post-Effective Date Debtors shall no longer be responsible for paying any fees or expenses incurred by any
statutory committee, including the Committee, after the Effective Date.


                                                     16
             Case 20-12168-CSS            Doc 292        Filed 10/20/20     Page 24 of 51



V.      THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW

        A.     Corporate History

         The Company operates fitness clubs under localized brand names that seek to create an image and
atmosphere consistent with the local community and to foster recognition as a local network of quality
fitness clubs, rather than a national chain. Since incorporating in 1973, the Company quickly expanded its
footprint throughout the United States, particularly in the Northeast and Mid-Atlantic regions. After years
of success and growth, as of December 31, 2019, the Company, through its subsidiaries, operated 186
fitness clubs, collectively serving approximately 605,000 members. In 2019, the Company generated over
$400 million in revenue.

        Notwithstanding this growth, the Debtors found themselves in a precarious position as a result of
the global COVID-19 pandemic, which drove the Debtors’ business to a halt and caused significant liquidity
challenges. Despite the industry headwinds, the Debtors have secured a viable, going-concern transaction
supported by the Prepetition Lenders.

        Shortly after the Petition Date, the Debtors retained Huron Consulting Services LLC (“Huron”) on
September 24, 2020. As of the date of this Disclosure Statement, Huron’s John C. DiDonato and Laura
Marcera serve as the Debtors’ Chief Restructuring Officer and Deputy Chief Restructuring Officer,
respectively. As of the date of this Disclosure Statement, the members of the boards of directors of TSI
Holdings II, LLC and Town Sports International, LLC are: Steven G. Panagos and Jill Frizzley.

        B.     The Debtors’ Business Operations

        The Company is one of the leading owners and operators of fitness clubs in the United States. The
Company maintains a unique portfolio of highly recognizable, localized brands (such as New York Sports
Clubs, Boston Sports Clubs, and Philadelphia Sports Clubs) that deliver a high quality fitness experience.
The Company predominantly operates across the United States, with clubs clustered in densely populated
major metropolitan areas, including New York, Boston, Washington, Philadelphia, and South Florida. As
of December 31, 2019, the Company, through its subsidiaries and affiliates, operated 186 fitness clubs
under various brand names, collectively serving approximately 605,000 members.

        C.     The Debtors’ Prepetition Capital Structure

        As of the Petition Date, the Debtors had approximately $167.2 million in total funded debt
obligations. The table below summarizes the Debtors’ prepetition capital structure:

                                                                                   Principal Amount
 Funded Debt                                      Maturity                         (in USD millions)
 Prepetition Term Loan Facility                      November 15, 2020                   $153.0
 Prepetition Revolving Loan Facility                     August 14, 2020                 $14.2
 Total Debt Obligations                                                                  $167.2


                    1. Prepetition Facility

       On November 15, 2013, Debtors Town Sports International, LLC (“TSI, LLC”) and TSI Holdings
II, LLC (“Holdings II”), as holdings, entered into a senior secured credit agreement (as amended,


                                                    17
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 25 of 51



supplemented, amended and restated or otherwise modified from time to time, the “Prepetition Loan
Agreement”) with a syndicate of lenders (in such capacities, the “Prepetition Lenders”), Deutsche Bank
AG New York Branch, as administrative agent (in such capacity, together with its permitted successors and
assigns, the “Prepetition Agent”), Keybank National Association, as syndication agent, (in such capacity,
together with its permitted successors and assigns, the “Prepetition Syndication Agent,” and together with
the Prepetition Lenders and Prepetition Agent, the “Prepetition Secured Parties”). The Prepetition Loan
Agreement provides for a term loan facility in the amount of $325 million (the “Prepetition Term Loan
Facility”) and revolving loan credit facility in an initial amount of $45 million (as reduced to $15 million
pursuant to the Second Amendment, the “Prepetition Revolving Loan Facility,” collectively, with the
Prepetition Term Loan Facility, the “Prepetition Facility,” and the secured obligations arising thereunder,
the “Prepetition Obligations”).

         The Prepetition Term Loan Facility matures on November 15, 2020, and, and TSI, LLC’s option,
bears interest at either the Prepetition Agent’s base rate plus 2.50 percent with a 2.00 percent base rate floor
or a rate of LIBOR plus 3.50 percent per annum with a 1.00 percent LIBOR floor. The Prepetition
Revolving Loan Facility matured on August 14, 2020, and, at TSI, LLC’s option, was bearing interest at
either the Prepetition Agent’s base rate plus 2.50 percent or a rate of LIBOR plus 3.50 percent per annum.

         As of the Petition Date, approximately $167.2 million in borrowings under the Prepetition Facility
was outstanding, with approximately $153.0 million and $14.2 million outstanding on account of the
Prepetition Term Loan Facility and the Prepetition Revolving Loan Facility, respectively.

                     2. Collateral of Debt Obligations

         The Prepetition Facility is guaranteed by TSI Holdings II, LLC, Town Sports International, LLC,
and, subject to customary exceptions, the wholly-owned domestic subsidiaries of Town Sports
International, LLC (collectively, the “Prepetition Facility Guarantors”) and is secured on a first-priority
security interest in and liens on substantially all of the Prepetition Facility Guarantors’ assets and property
(the “Prepetition Collateral”).

VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS

        A.      Operational Challenges

         The COVID-19 pandemic and the accompanying closures of the Debtors’ fitness clubs, which
effectively halted the Debtors’ business operations, left the Debtors without any meaningful source of
revenue to fund their ongoing operations. By the end of March 2020, substantially all of the Debtors’
operations were shut down. Additionally, on May 1, 2020, membership revenues were suspended. The
resultant, significant liquidity challenges ultimately precipitated the Chapter 11 Cases.

        Nonetheless, the Debtors took immediate steps to reduce operating costs and to conserve cash. The
Debtors terminated all non-executive employees working at clubs and, with the assistance of their advisors,
engaged in conversations with landlords to discuss rent relief. Additionally, the Debtors ceased paying rent
at club locations that were subject to mandatory closure and permanently closed eight clubs during the
second fiscal quarter of 2020 and expects to permanently close additional clubs during the third fiscal
quarter of 2020.

        B.      Exploration of Strategic Alternatives

        Recognizing that they would soon run out of adequate cash to fund operations, beginning in
May 2020, the Debtors, with the assistance of Houlihan, worked diligently to evaluate options for a balance
sheet restructuring transaction, including a potential out-of-court debt exchange transaction with lenders

                                                      18
              Case 20-12168-CSS            Doc 292         Filed 10/20/20     Page 26 of 51



within the Debtors’ prepetition capital structure. Despite the Debtors’ best efforts, as it became increasingly
unlikely that an out-of-court transaction would be the best path forward for the Debtors’ business, the
Debtors and Houlihan increased their attention to a potential in-court transaction.

         In connection with this process, the Debtors and Houlihan initiated a marketing process to identify
possible DIP financing sources to fund their chapter 11 efforts. Specifically, the Debtors engaged in
discussions with Kennedy Lewis Investment Management, LLC (“KLIM”), as well as an ad hoc group of
certain other holders under the Prepetition Facility (the “Term Lender Group”). The proposal submitted by
KLIM lacked the required support of the majority of Prepetition Lenders and, thus, was not actionable. The
Ad Hoc Lender Group ultimately resulted in the Tacit proposal.

         Concurrently, Houlihan contacted at least four potential lenders outside of the Debtors’ prepetition
capital structure to gauge their interest in providing DIP financing. None of these potential lenders were
interested in providing competing financing facilities on a junior or unsecured basis, nor did any have
interest in signing a nondisclosure agreement to obtain access to the Debtors’ diligence materials
considering the implementation challenges associated with a non-consensual priming facility.

         Moreover, on June 15, the Debtors’ non-Debtor parent filed an 8-K notifying the market of the
possibility that the Debtors would need to file for bankruptcy protection and would require DIP financing
to fund the chapter 11 cases. See Town Sports International Holdings, Inc., Quarterly Report 2020
(Form 8-K) (Jun. 15, 2020). Despite this broad notice to the market, no potential lender reached out to the
Debtors or Houlihan with interest in providing DIP financing (or participating in any transaction with the
Debtors).

VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
        CASES

        A.      First Day Relief

          On the Petition Date, along with their voluntary petitions for relief under chapter 11 of the
Bankruptcy Code (the “Petitions”), the Debtors Filed several motions (the “First Day Motions”) designed
to facilitate the administration of the Chapter 11 Cases and minimize disruption to the Debtors’ operations,
by, among other things, easing the strain on the Debtors’ relationships with employees, vendors, and
customers following the commencement of the Chapter 11 Cases. On September 16, 2020, the Bankruptcy
Court entered orders approving the First Day Motions on either an interim or final basis. On October 9,
2020, the Bankruptcy Court entered orders approving certain of the First Day Motions on a final basis.

         A brief description of each of the First Day Motions and the evidence in support thereof is set forth
in the Declaration of Phillip Juhan in Support of Chapter 11 Petitions and First Day Motions
[Docket No. 12] (the “First Day Declaration”), filed on September 14, 2020. The First Day Motions, the
First Day Declaration, and all orders for relief granted in the Chapter 11 Cases, can be viewed free of charge
at https://dm.epiq11.com/case/TownSports.

        B.      Cash Collateral Motion

         On the Petition Date, the Debtors Filed the Motion of the Debtors for Interim and Final Orders
(I) Authorizing the Debtors to Use Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 11]
(the “Cash Collateral Motion”), requesting that the Bankruptcy Court authorize the Debtors to use the
Prepetition Collateral, including the Cash Collateral, of the Prepetition Lenders under the Prepetition Loan
Agreement and providing adequate protection to the Prepetition Lenders for any diminution in value of



                                                      19
              Case 20-12168-CSS           Doc 292        Filed 10/20/20     Page 27 of 51



their assets in the Prepetition Collateral. On September 16, 2020, the Bankruptcy Court entered an order
approving the Cash Collateral Motion on interim basis [Docket No. 64].

        C.      Appointment of Official Committee

         On September 24, 2020, the U.S. Trustee Filed the Notice of Appointment of Committee of
Unsecured Creditors [Docket No. 98], notifying parties in interest that the U.S. Trustee had appointed a
statutory committee of unsecured creditors (the “Committee”) in the Chapter 11 Cases. The Committee is
currently comprised of: (a) 575 Lex Property Owner, LLC; (b) Philips International Holding Corporation;
(c) BDG 99QB, LLC; (d) Mykola Kolomiichuk; and (e) Nancy Radford.

        On September 28, 2020, the Committee Filed the Notice of Appearance and Request for Service of
Papers [Docket No. 105], identifying their proposed counsel as Cole Schotz P.C. The Debtors intend on
holding a meeting of creditors pursuant to section 341 of the Bankruptcy Code on October 23, 2020.

        D.      Other Procedural and Administrative Motions

        During the Chapter 11 Cases, the Debtors also Filed several other motions to further facilitate the
smooth and efficient administration of the Chapter 11 Cases and reduce the administrative burdens
associated therewith, including:

            Interim Compensation Procedures Motion. The Debtors’ Motion for Entry of an Order
             (I) Establishing Procedures for Interim Compensation and Reimbursement of
             Expenses for Professionals and (II) Granting Related Relief [Docket No. 133]
             (the “Interim Compensation Motion”), Filed on September 30, 2020, seeking approval
             of procedures for the interim compensation and reimbursement of expenses of retained
             Professionals in the Chapter 11 Cases. On October 8, 2020, the Debtors Filed a
             certificate of counsel stating no objections to the Interim Compensation Motion had
             been Filed and asking the Bankruptcy Court enter an order granting the Interim
             Compensation Motion [Docket No. 189]. On October 9, 2020, the Bankruptcy Court
             entered an order approving the Interim Compensation Motion on a final basis
             [Docket No. 195].

            Ordinary Course Professionals Motion. The Debtors’ Motion for Entry of an Order
             (I) Authorizing the Debtors to Retain and Compensate Professionals Utilized in the
             Ordinary Course of Business and (II) Granting Related Relief [Docket No. 134]
             (the “OCP Motion”), Filed on September 30, 2020, seeking authorization for the
             Debtors to retain and compensate certain professionals utilized in the ordinary course
             of business. On October 8, 2020, the Debtors Filed a certificate of counsel stating no
             objections to the OCP Motion had been Filed and asking the Bankruptcy Court enter
             an order granting the OCP Motion [Docket No. 187]. On October 9, 2020, the
             Bankruptcy Court entered an order approving the OCP Motion on a final basis
             [Docket No. 199].

            Claims Bar Date Motion. The Debtors’ Motion Seeking Entry of an Order (I) Setting
             Bar Dates for Filing Proofs of Claim, Including Requests for Payment Under Section
             503(b)(9), (II) Establishing Amended Schedules Bar Date and Rejection Damages Bar
             Date, (III) Approving the Form of and Manner for Filing Proofs of Claim, Including
             Section 503(b)(9) Requests, and (IV) Approving Form and Manner of Notice Thereof
             [Docket No. 289], Filed on October 20, 2020, seeking to establish bar dates for filing
             proofs of claims, an amended schedules bar date, rejection damages bar date, and
             approving the form and manner for filing proofs of claims.

                                                    20
               Case 20-12168-CSS                 Doc 292          Filed 10/20/20          Page 28 of 51




            SOFA Extension Motion. The Debtors’ Motion for Entry of an Order Extending the
             Time to File Schedules and Statements [Docket No. 132] (the “SOFA Extension
             Motion”), seeking an extension of the deadlines by which the Debtors must File certain
             schedules of assets and liabilities and statements of financial affairs for each Debtor
             (the “Schedules and SOFAs”) to November 12, 2020. On October 8, 2020, the Debtors
             Filed a certificate of counsel stating no objections to the SOFA Extension Motion had
             been Filed and asking the Bankruptcy Court enter an order granting the SOFA
             Extension Motion [Docket No. 188]. On October 9, 2020, the Bankruptcy Court
             entered an order approving the SOFA Extension Motion on a final basis [Docket
             No. 201]. The Debtors will anticipate Filing the Schedules and SOFAs on or before
             November 12, 2020.

        E.       Retention of Debtor Professionals

        The Debtors Filed applications for, and the Bankruptcy Court entered orders approving, the
retention of various professionals to assist the Debtors in carrying out their duties as debtors in possession
and to represent their interests in the Chapter 11 Cases:

            Kirkland & Ellis, LLP as legal counsel [Docket No. 238],

            Young Conaway Stargatt & Taylor, LLP as legal counsel [Docket No. 233],

            Houlihan Lokey Capital, Inc. as investment banker [Docket No. 235], and

            Huron Consulting Services LLC as chief restructuring advisor [Docket No. 237],
             (collectively, the “Retention Applications”).

        The foregoing professionals are, in part, responsible for the administration of the Chapter 11 Cases.
The postpetition compensation of all of the Debtors’ professionals retained pursuant to sections 327 and
328 of the Bankruptcy Code is subject to the approval of the Bankruptcy Court.

        F.       Approval of Debtor-in-Possession Financing

        On October 1, 2020, the Debtors Filed the Debtors’ Motion for Entry of Interim and Final Orders
(I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
Adequate Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
Hearing, and (VII) Granting Related Relief [Docket No. 146] (the “DIP Motion”), requesting that the
Bankruptcy Court authorize the Debtors to access the $32 million DIP facility. On October 2, 2020, the
Bankruptcy Court entered an order approving the DIP Motion on an interim basis [Docket No. 159]. On
October 9, 2020, the Bankruptcy Court entered a second interim order approving the DIP Motion
[Docket No. 205]. On October 16, 2020, the Bankruptcy Court entered the DIP Order on a final basis
[Docket No. 277].

        G.       Bidding Procedures and Marketing Process3

         As described above, the Debtors are conducting a marketing and Auction process for all of
substantially all of their assets. The Debtors, working with Houlihan, contacted over 62 potentially
interested parties, including both financial and strategic counterparties. Additionally, the Debtors have

3   Capitalized terms used but not otherwise defined in this section have the meaning given to them in the Bidding Procedures.



                                                             21
               Case 20-12168-CSS                  Doc 292          Filed 10/20/20         Page 29 of 51



distributed a teaser and other marketing materials to a total of 45 potential bidders, including certain
strategic companies in the fitness space and a range of distressed and private equity investors focused on
multi-location concepts, health and wellness, or other concepts related to the Debtors’ business. The
Debtors, with the assistance of Houlihan, have hosted telephonic information sessions with at least 20
potential bidders in the aggregate. Additionally, 12 potential bidders requested and executed a
nondisclosure agreement. Each was provided access to a confidential information memorandum and virtual
data room containing detailed information regarding the assets.4

         Under the Bidding Procedures approved by the Bankruptcy Court, the deadline for interested
parties to submit binding Bids is October 26, 2020 at 5:00 p.m., prevailing Eastern Time. Pursuant to the
Bidding Procedures, Qualified Bids must satisfy the general Bid Requirements set forth in the Bidding
Procedures.

         The Debtors selected Tacit as the Stalking Horse Bidder. The Debtors may hold an Auction, if
necessary, to determine whether any entity other than the Stalking Horse Bidder is willing to enter into a
definitive agreement on terms more favorable to the Debtors than the Stalking Horse Bid.

        H.       Litigation Matters

         In the ordinary course of business, the Debtors are parties to certain lawsuits, legal proceedings,
collection proceedings, and claims arising out of their business operations. The Debtors cannot predict with
certainty the outcome of these lawsuits, legal proceedings, and claims.

         Several Attorney Generals have alleged that the Debtors have violated, or have received complaints
of alleged violations of, the consumer protection laws within their respective jurisdictions, with such
jurisdictions including Massachusetts, New York, Washington D.C., and Rhode Island. These complaints
and allegations are in connection to, among others, certain members’ inability to cancel their memberships
and the Debtors’ continued collection of membership fees during COVID-related closures. The Debtors
are working to resolve such litigation matters during the Chapter 11 Cases.

         With certain exceptions, the filing of the Chapter 11 Cases operates as a stay with respect to
the commencement or continuation of litigation against the Debtors that was or could have been
commenced before the commencement of the Chapter 11 Cases. In addition, the Debtors’ liability with
respect to litigation stayed by the commencement of the Chapter 11 Cases generally is subject to discharge,
settlement, and release upon confirmation of a plan under chapter 11, with certain exceptions. Therefore,
certain litigation Claims against the Debtors may be subject to discharge in connection with the Chapter 11
Cases.

        I.       Assumption and Rejection of Executory Contracts and Unexpired Leases

         The Debtors are party to a substantial number of executory contracts. The Debtors, with the
assistance of their advisors, have reviewed and will continue to review the Executory Contracts and
Unexpired Leases to identify contracts and leases to either assume or reject pursuant to sections 365 or
1123 of the Bankruptcy Code. On September 14, 2020, the Debtors Filed the Motion of Debtors Pursuant
to Sections 105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
(I) Certain Unexpired Leases of Nonresidential Real Property Effective as of the Petition Date and
(II) Abandon Property in Connection Therewith [Docket No. 9] (the “Rejection Motion”) seeking to reject
certain leases and abandon any interest that the Debtors had in the underlying premises. On September 29,

4   For the avoidance of doubt, one potential bidder with an executed nondisclosure agreement indicated that they were no longer
    interest in moving forward with the sale process prior to accessing the confidential information memorandum or virtual data
    room.



                                                              22
              Case 20-12168-CSS            Doc 292         Filed 10/20/20     Page 30 of 51



2020, the Debtors Filed the Second Omnibus Motion of the Debtors Pursuant to Sections 105(a), 365(a),
and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject (I) Certain Unexpired Leases of
Nonresidential Real Property Effective as of September 29, 2020 and (II) Abandon Property in Connection
Therewith [Docket No. 121] (the “Second Rejection Motion”) seeking to reject certain additional leases.
On October 16, 2020, the Bankruptcy Court entered an order approving the Second Rejection Motion
[Docket No. 266], with a corrected order Filed at [Docket No. 274].

       Additionally, the Debtors Filed the Debtors’ Motion Seeking Entry of an Order (I) Authorizing and
Approving Procedures to Reject or Assume Executory Contracts and Unexpired Leases and (II) Granting
Related Relief [Docket No. 135] (the “Rejection Procedures Motion”). On October 13, 2020, the
Bankruptcy Court entered an order approving the Rejection Procedures Motion [Docket No. 224].

        On the Effective Date, except as otherwise provided herein, each Executory Contract or Unexpired
Lease not previously assumed, assumed and assigned, or rejected shall be deemed automatically rejected,
pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired
Lease: (1) is identified on the Rejected Executory Contracts and Unexpired Leases Schedule; (2) is the
subject of a motion to assume (or assume and assign) such Executory Contract that is pending on the
Confirmation Date; (3) is a contract, release, or other agreement or document entered into in connection
with the Plan; (4) is a directors and officers insurance policy; (5) is the Asset Purchase Agreement; or (6) is
an Executory Contract assumed and assigned pursuant to the Asset Purchase Agreement.

        Notwithstanding anything to the contrary in the Plan, the Debtors, the Post-Effective Date Debtors,
and the Plan Administrator, as applicable, with the consent of the Purchaser and the Term Lender Group
not to be unreasonably withheld, reserve the right to alter, amend, modify, or supplement the Assumed
Executory Contracts and Unexpired Leases Schedule and the Rejected Executory Contracts and Unexpired
Leases Schedule identified in Article V of the Plan and in the Plan Supplement at any time through and
including ninety (90) days after the Effective Date. The Debtors or the Post-Effective Date Debtors, as
applicable, shall provide notice of any amendments to the Rejected Executory Contracts and Unexpired
Leases Schedule or the Assumed Executory Contracts and Unexpired Leases Schedule to the parties to the
Executory Contracts or Unexpired Leases affected thereby.

       Although their analysis is ongoing, the Debtors currently estimate that the aggregate amount of
Claims on account of rejection of Executory Contracts and Unexpired Leases may be significant.

        J.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the
Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days
after the later of (1) the date of entry of an order of the Bankruptcy Court (including the Confirmation
Order) approving such rejection, (2) the effective date of such rejection, or (3) the Effective Date. Any
Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time and after notice to the Holder of such Claim will be disallowed,
forever barred from assertion, and shall not be enforceable against the Debtors or the Post-Effective
Date Debtors, the Estates, or their property without the need for any objection by the Post-Effective
Date Debtors or further notice to, or action, order, or approval of the Bankruptcy Court or any other
Entity, and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease shall
be deemed fully satisfied, released, and discharged, notwithstanding anything in the Schedules or a
Proof of Claim to the contrary. All Allowed Claims arising from the rejection of the Debtors’ Executory
Contracts or Unexpired Leases shall be classified in accordance with the Bankruptcy Code and in full and
final satisfaction, compromise, settlement, release, and discharge of and in exchange for such Claims each
Holder of such Claims shall receive the same treatment provided to Holders of Allowed General Unsecured

                                                      23
                 Case 20-12168-CSS                        Doc 292            Filed 10/20/20              Page 31 of 51



Claims in Class 5 set forth in Article III of the Plan or such other treatment as agreed to by the Post-Effective
Date Debtors and the Holder of such Claim.

         K.         Cure of Defaults

         Any monetary defaults under each Assumed Executory Contract or Unexpired Lease pursuant to
the Plan (it being understood that the assumption and assignment of the Executory Contracts or Unexpired
Leases pursuant to the Asset Purchase Agreement shall be authorized and governed by the Sale Order, and,
in the event of any inconsistency between this Plan and Sale Order concerning the assumption and
assignment of such Executory Contracts or Unexpired Leases, the terms of the Sale Order shall govern and
control) shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the cure
amount in Cash on the Effective Date, or as soon as reasonably practicable thereafter, subject to the
limitation described below, or on such other terms as the parties to such Executory Contracts or Unexpired
Leases may otherwise agree. In the event of a dispute regarding (1) the amount of any payments to cure
such a default, (2) the ability of the Post-Effective Date Debtors or any assignee to provide “adequate
assurance of future performance”5 (within the meaning of section 365 of the Bankruptcy Code) under the
Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption,
the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry
of a Final Order or orders resolving the dispute and approving the assumption. At least ten (10) days prior
to the Confirmation Hearing, the Debtors shall provide for notices of proposed assumption and proposed
cure amounts to be sent to applicable third parties and for procedures for objecting thereto and resolution
of disputes by the Bankruptcy Court.

          Any objection by a lease or contract counterparty to proposed assumption of an Executory Contract
or Unexpired Lease or the related cure amount (including as set forth in the Assumed Executory Contracts
and Unexpired Leases Schedule) must be Filed, served, and actually received by the Debtors at least three
(3) days prior to the Confirmation Hearing. The Debtors, Post-Effective Date Debtors, or Purchaser, as
applicable, with the consent of the Term Lender Group not to be unreasonably withheld, may settle any
cure amounts without any further notice to or action, order, or approval of the Bankruptcy Court. If an
objection to a proposed assumption or related cure amount is not withdrawn or resolved, the cure amount
shall be paid promptly in full following (a) an agreement between the Debtors, Post-Effective Date Debtors,
or Purchaser, as applicable, and the objecting counterparty to the Executory Contract or Unexpired Lease
or (b) the entry of a Final Order resolving the dispute and approving the assumption pursuant to a hearing
not more than thirty (30) days after the Confirmation Date or such other date set by the Bankruptcy Court.
Any counterparty to an Executory Contract or Unexpired Lease that fails to object timely to the proposed
assumption or cure amount will be deemed to have consented to such assumption or proposed cure amount.
For the avoidance of doubt, to the extent an Executory Contract or Unexpired Lease proposed to be assumed
is not listed as having a related cure cost, any counterparty to such Executory Contract or Unexpired Lease
that fails to object timely to the proposed assumption will be deemed to have consented to such assumption
and deemed to release any Claim or Cause of Action for any monetary defaults under such Executory
Contract or Unexpired Lease.



5   Evidence of adequate assurance may include: (i) the specific name of the proposed assignee/tenant, if not the prospective purchaser, and the
    proposed name under which the assignee intends to operate the store if not a current trade-name of the Debtors; (ii) the potential assignee’s
    intended use for the space if different from the present retail operation; (iii) audited financial statements and annual reports for the proposed
    assignee for the past three (3) years, including all supplements or amendments thereto; (iv) cash flow projections for the proposed assignee,
    the proposed assignee’s most recent business plan, all cash flow projections for the lease(s) subject to the assignment request, and any financial
    projections, calculations, and/or pro-formas prepared in contemplation of purchasing the lease(s); (v) all documents and other evidence of the
    potential assignee’s retail experience and experience operating stores in a shopping center; and (vi) a contact person for the proposed assignee
    that landlords may directly contact in connection with the adequate assurance of future performance.



                                                                        24
              Case 20-12168-CSS              Doc 292        Filed 10/20/20      Page 32 of 51



        Subject to payment of the cure, assumption of any Executory Contract or Unexpired Lease pursuant
to the Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary (solely to the extent agreed between the Debtors and the counterparty to an
applicable Executory Contract or Unexpired Lease), including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related defaults arising under any
Assumed Executory Contract or Unexpired Lease at any time prior to the effective date of assumption.
Any Proofs of Claim Filed with respect to an Assumed Executory Contract or Unexpired Lease shall
be deemed disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court.

VIII.   RISK FACTORS

        Holders of Claims should read and consider carefully the risk factors set forth, as well as the other
information set forth in this Disclosure Statement and the documents delivered together with this
Disclosure Statement, referred to or incorporated by reference in this Disclosure Statement, below before
voting to accept or reject the Plan. Although there are many risk factors discussed below, these factors
should not be regarded as constituting the only risks present in connection with the Debtors’ business or
the Plan and its implementation.

        A.      Certain Bankruptcy Law Considerations

         The occurrence or nonoccurrence of any or all of the following contingencies, and any others, may
affect distributions available to Holders of Allowed Claims and Allowed Interests under the Plan but will
not necessarily affect the validity of the vote of the Impaired Classes to accept or reject the Plan or
necessarily require a re-solicitation of the votes of Holders of Claims in such Impaired Classes.

                     1. Parties in Interest May Object to the Plan’s Classification of Claims and
                        Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

                     2. The Conditions Precedent to the Effective Date of the Plan May Not Occur

         As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject to a
number of conditions precedent. If such conditions precedent are waived or not met, the Effective Date
will not take place.

                     3. The Debtors May Fail to Satisfy Vote Requirements

         If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
event that sufficient votes are not received, the Debtors may seek to pursue another strategy to wind down
the Estates, such as confirm an alternative chapter 11 plan, a dismissal of the Chapter 11 Cases and an out-
of-court dissolution, an assignment for the benefit of creditors, a conversion to a chapter 7 case, or other
strategies. There can be no assurance that the terms of any such alternative strategies would be similar or
as favorable to the Holders of Interests and Allowed Claims as those proposed in the Plan.


                                                       25
              Case 20-12168-CSS            Doc 292        Filed 10/20/20      Page 33 of 51



                     4. The Debtors May Not Be Able to Secure Confirmation of the Plan

         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
(b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
distributions to non-accepting holders of claims or equity interests within a particular class under such plan
will not be less than the value of distributions such holders would receive if the debtors were liquidated
under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm
the Plan. A non-accepting Holder of an Allowed Claim might challenge either the adequacy of this
Disclosure Statement or whether the balloting procedures and the voting results satisfy the requirements of
the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
If the Plan is not confirmed by the Bankruptcy Court, it is unclear what distributions, if any, Holders of
Allowed Claims and Allowed Interests will receive with respect to their Allowed Claims and Allowed
Interests. The Bankruptcy Court, as a court of equity, may exercise substantial discretion.

         The Debtors reserve the right to modify the terms and conditions of the Plan as necessary for
Confirmation. Any such modifications may result in a less favorable treatment of any Class, as well as any
class junior to such non-accepting class, than the treatment currently provided in the Plan. Such a less
favorable treatment may include a distribution of property to the Class affected by the modification of a
lesser value than currently provided in the Plan or no distribution of property whatsoever under the Plan.

                     5. Nonconsensual Confirmation

         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a
bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
(as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and, as to each impaired class that
has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired class(es). The Debtors believe that the
Plan satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in
accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that
the Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation
or Consummation of the Plan may result in, among other things, increased expenses relating to professional
compensation.

                     6. Plan Exclusivity Period

        In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with
the exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
Debtors will have retained the exclusive right to propose the Plan upon filing their Petitions. If the
Bankruptcy Court terminates that right, however, or the exclusivity period expires, there could be a material
adverse effect on the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’
stated goals.




                                                     26
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 34 of 51



                     7. The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                        Bankruptcy Code

        If a bankruptcy court finds that it would be in the best interest of creditors and/or the debtor in a
chapter 11 case, the bankruptcy court may convert a chapter 11 bankruptcy case to a case under chapter 7
of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to liquidate the
debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy Code. The
Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
made to creditors than those provided for in a chapter 11 plan because of the additional expenses the
Debtors would necessarily incur related to the chapter 7 trustee and additional retained professionals. Such
expenses may decrease recoveries for Holders of Allowed Claims in the Voting Classes. See, e.g.,
11 U.S.C. §§ 326(a), 503(b)(2). The conversion to chapter 7 would require entry of a new bar date, which
may increase the amount of Allowed Claims and thereby reduce Pro Rata recoveries. See Fed. R. Bankr.
P. 1019(2), 3002(c).

                     8. The Debtors May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
relied upon by any Holder of a Claim where such Claim is subject to an objection. Any Holder of a Claim
that is subject to an objection thus may not receive its expected share of the estimated distributions described
in this Disclosure Statement.

                     9. Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.

                     10. Contingencies May Affect Votes of Impaired Classes to Accept or Reject the
                         Plan

         The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety
of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
which may affect distributions available to Holders of Allowed Claims under the Plan, will not affect the
validity of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote
by the Impaired Classes.

        The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
the Debtors cannot determine with any certainty at this time, the number or amount of Claims that will
ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
percentage recoveries to Holders of Allowed Claims under the Plan.

                     11. Releases, Injunctions, and Exculpations Provisions May Not Be Approved

        Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
release of liens and third-party releases that may otherwise be asserted against the Debtors, Post-Effective
Date Debtors, or Released Parties, as applicable. The releases, injunctions, and exculpations provided in



                                                      27
              Case 20-12168-CSS            Doc 292        Filed 10/20/20      Page 35 of 51



the Plan are subject to objection by parties in interest and may not be approved. If the releases are not
approved, certain Released Parties may withdraw their support for the Plan.

                     12. The Total Amount of Allowed General Unsecured Claims May Be Higher
                         Than Anticipated By the Debtors

       With respect to Holders of Allowed General Unsecured Claims, the claims filed against the
Debtors’ estates may be materially higher than the Debtors have estimated.

                     13. Certain Tax Implications of the Plan

         Holders of Allowed Claims should carefully review Article XI of this Disclosure Statement,
entitled “Material United States Federal Income Tax Consequences of the Plan,” to determine how the tax
implications of the Plan and the Chapter 11 Cases may adversely affect the Post-Effective Date Debtors
and Holders of Claims and Interests.

        B.     Disclosure Statement Disclaimer

                     1. The Financial Information Contained in this Disclosure Statement Has Not
                        Been Audited

        In preparing this Disclosure Statement, the Debtors and their advisors relied on financial data
derived from their books and records that was available at the time of such preparation. Although the
Debtors have used their reasonable business judgment to ensure the accuracy of the financial information,
and any conclusions or estimates drawn from such financial information, provided in this Disclosure
Statement, and while the Debtors believe that such financial information fairly reflects the financial
condition of the Debtors, the Debtors are unable to warrant that the financial information contained herein,
or any such conclusions or estimates drawn therefrom, is without inaccuracies.

                     2. Information Contained in this Disclosure Statement Is for Soliciting Votes

         The information contained in this Disclosure Statement is for the purposes of soliciting acceptances
of the Plan and may not be relied upon for any other purpose.

                     3. This Disclosure Statement Was Not Reviewed or Approved by the United
                        States Securities and Exchange Commission

        This Disclosure Statement was not filed with the United States Securities and Exchange
Commission under the Securities Act or applicable state securities laws. Neither the United States
Securities and Exchange Commission nor any state regulatory authority has passed upon the accuracy or
adequacy of this Disclosure Statement, or the exhibit or the statements contained in this Disclosure
Statement.

                     4. This Disclosure Statement May Contain Forward Looking Statements

         This Disclosure Statement may contain “forward looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995. Such statements consist of any statement other than a
recitation of historical fact and can be identified by the use of forward looking terminology such as “may,”
“will,” “might,” “expect,” “believe,” “anticipate,” “could,” “would,” “estimate,” “continue,” “pursue,” or
the negative thereof or comparable terminology. All forward looking statements are necessarily
speculative, and there are certain risks and uncertainties that could cause actual events or results to differ



                                                     28
              Case 20-12168-CSS            Doc 292         Filed 10/20/20     Page 36 of 51



materially from those referred to in such forward looking statements. The information contained herein is
an estimate only, based upon information currently available to the Debtors.

                     5. No Legal or Tax Advice Is Provided to You by this Disclosure Statement

        This Disclosure Statement is not legal advice to you. The contents of this Disclosure Statement
should not be construed as legal, business, or tax advice. Each Holder of a Claim or an Interest should
consult his or her own legal counsel, accountant, or other applicable advisor with regard to any legal, tax,
and other matters concerning his or her Claim or Interest. This Disclosure Statement may not be relied
upon for any purpose other than to determine how to vote on the Plan or object to Confirmation of the Plan.

                     6. No Admissions Made

       The information and statements contained in this Disclosure Statement will neither (a) constitute
an admission of any fact or liability by any entity (including, without limitation, the Debtors) nor (b) be
deemed evidence of the tax or other legal effects of the Plan on the Debtors, Holders of Allowed Claims or
Allowed Interests, or any other parties in interest.

                     7. Failure to Identify Litigation Claims or Projected Objections

        No reliance should be placed on the fact that a particular litigation claim or projected objection to
a particular Claim or Interest is, or is not, identified in this Disclosure Statement. The Debtors or the
Plan Administrator may seek to investigate, File, and prosecute Claims and Interests and may object to
Claims or Interests after the Confirmation or Effective Date of the Plan irrespective of whether this
Disclosure Statement identifies such Claims or Interests or objections to such Claims or Interests.

                     8. No Waiver of Right to Object to Claim or Interest

         The vote by a Holder of a Claim or Interest for or against the Plan does not constitute a waiver or
release of any claims, causes of action, or rights of the Debtors (or any entity, as the case may be) to object
to that Holder’s Claim or Interest, regardless of whether any claims or causes of action of the Debtors or
their respective Estates are specifically or generally identified in this Disclosure Statement.

                     9. Information Was Provided by the Debtors and Was Relied Upon by the
                        Debtors’ Advisors

        The Debtors’ advisors have relied upon information provided by the Debtors in connection with
the preparation of this Disclosure Statement. Although the Debtors’ advisors have performed certain
limited due diligence in connection with the preparation of this Disclosure Statement, they have not
independently verified the information contained in this Disclosure Statement.

                     10. Potential Exists for Inaccuracies, and the Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the date of
this Disclosure Statement, unless otherwise specified in this Disclosure Statement, and the delivery of this
Disclosure Statement after the date of this Disclosure Statement does not imply that there has not been a
change in the information set forth in this Disclosure Statement since that date. While the Debtors have
used their reasonable business judgment to ensure the accuracy of all of the information provided in this
Disclosure Statement and in the Plan, the Debtors nonetheless cannot, and do not, confirm the current
accuracy of all statements appearing in this Disclosure Statement. Further, although the Debtors may
subsequently update the information in this Disclosure Statement, the Debtors have no affirmative duty to
do so unless ordered to do so by the Bankruptcy Court.


                                                      29
              Case 20-12168-CSS            Doc 292        Filed 10/20/20      Page 37 of 51



                     11. No Representations Outside this Disclosure Statement Are Authorized

         No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the Plan are
authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure
Statement. Any representations or inducements made to secure your acceptance or rejection of the Plan
that are other than as contained in, or included with, this Disclosure Statement, should not be relied upon
by you in arriving at your decision. You should promptly report unauthorized representations or
inducements to the counsel to the Debtors and the U.S. Trustee.

IX.     SOLICITATION AND VOTING PROCEDURES

         This Disclosure Statement, which is accompanied by a ballot or ballots to be used for voting on the
Plan, is being distributed to the Holders of Claims or Interests in those Classes that are entitled to vote to
accept or reject the Plan. The procedures and instructions for voting and related deadlines are set forth in
the exhibits annexed to the Disclosure Statement Order.

       The Disclosure Statement Order is incorporated herein by reference and should be read in
conjunction with this Disclosure Statement in formulating a decision to vote to accept or reject the Plan.

        THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN
                THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.


  PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER ATTACHED HERETO FOR A
  MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.

       A.      Holders of Claims Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure Statement,
entitled “Am I entitled to vote on the Plan?” provides a summary of the status and voting rights of each
Class (and, therefore, of each Holder within such Class absent an objection to the Holder’s Claim or
Interest) under the Plan.

        As shown in the table, the Debtors are soliciting votes to accept or reject the Plan only from Holders
of Claims in Classes 4 and 5 (collectively, the “Voting Classes”). The Holders of Claims in the Voting
Classes are Impaired under the Plan and may, in certain circumstances, receive a distribution under the
Plan. Accordingly, Holders of Claims in the Voting Classes have the right to vote to accept or reject the
Plan.

        The Debtors are not soliciting votes from Holders of Claims or Interests in Classes 1, 2, 3, 6, 7, 8,
and 9. Additionally, the Disclosure Statement Order provides that certain Holders of Claims or Interests in
the Voting Classes, such as those Holders whose Claims or Interests have been disallowed or are subject to
a pending objection, are not entitled to vote to accept or reject the Plan.

       B.      Voting Record Date

         The Voting Record Date is October 29, 2020. The Voting Record Date is the date on which it
will be determined which Holders of Claims or Interests in the Voting Classes are entitled to vote to accept
or reject the Plan and whether Claims or Interests have been properly assigned or transferred under



                                                     30
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 38 of 51



Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the
Plan as the Holder of a Claim or Interest.

       C.       Voting on the Plan

         The Voting Deadline is December 7, 2020, at 4:00 p.m. (prevailing Eastern Time). To be
counted as votes to accept or reject the Plan, all ballots must be properly executed, completed, and delivered
as directed, so that your ballot containing your vote is actually received by the Notice and Claims Agent
on or before the Voting Deadline.

        To vote, complete, sign, and date your ballot and return it (with an original signature) promptly in
the enclosed reply envelope or to one of the below addresses.

                                          If sent by first class mail

                                            Town Sports
                               c/o Epiq Corporate Restructuring, LLC
                                           P.O. Box 4422
                                        Beaverton, OR 97005

                                If sent by hand delivery, or overnight mail

                                            Town Sports
                               c/o Epiq Corporate Restructuring, LLC
                                        10300 SW Allen Blvd.
                                        Beaverton, OR 97005


                                                      OR

SUBMIT VIA AN ELECTRONIC BALLOT THROUGH THE NOTICE AND CLAIMS AGENT’S
            ONLINE ELECTRONIC BALLOT SUBMISSION PORTAL AT
                                HTTP://DM.EPIQ11.COM/TOWNSPORTS.

                          PLEASE SELECT JUST ONE OPTION TO VOTE.

       IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING
PROCESS, PLEASE CONTACT THE NOTICE AND CLAIMS AGENT TOLL FREE AT (888)
490-0677 (DOMESTIC) or +1 (503) 520-4484 (INTERNATIONAL) OR VIA ELECTRONIC MAIL
TO TOWNSPORTS@EPIQGLOBAL.COM.

       D.       Ballots Not Counted

         No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
contains insufficient information to permit the identification of the Holder of the Claim or Interest; (2) it
was transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that
is not entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as contingent,
unliquidated, or disputed for which the applicable bar date has passed and no proof of claim was filed; (5) it
was cast for a Claim that is subject to an objection pending as of the Voting Record Date (unless temporarily


                                                      31
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 39 of 51



allowed in accordance with the Disclosure Statement Order); (6) it was sent to the Debtors, the Debtors’
agents/representatives (other than the Notice and Claims Agent), or the Debtors’ financial or legal advisors
instead of the Notice and Claims Agent; (7) it is unsigned; or (8) it is not clearly marked to either accept or
reject the Plan or it is marked both to accept and reject the Plan. Please refer to the Disclosure Statement
Order for additional requirements with respect to voting to accept or reject the Plan.

     ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR THAT IS
OTHERWISE NOT IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER WILL
NOT BE COUNTED.

X.      CONFIRMATION OF THE PLAN

        A.      Requirements for Confirmation of the Plan

         Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if rejected by an
Impaired Class, the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting
Impaired Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests” of Holders of Claims or
Interests.

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies all of
the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies,
or will satisfy, all of the necessary statutory requirements of chapter 11 for plan confirmation; (2) the
Debtors have complied, or will have complied, with all of the necessary requirements of chapter 11 for plan
confirmation; and (3) the Plan has been proposed in good faith.

        B.      Best Interests of Creditors/Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

         The Debtors believe that liquidation of the Debtors’ business under chapter 7 of the Bankruptcy
Code would result in substantial diminution in the value to be realized by Holders of Allowed Claims or
Interests as compared to distributions contemplated under the Plan. Consequently, the Debtors and their
management believe that Confirmation of the Plan will provide a substantially greater return to Holders of
Allowed Claims or Interests than would a liquidation under chapter 7 of the Bankruptcy Code.

         In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets and to
make distributions to creditors in accordance with the priorities established in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of their collateral. If any assets remain
in the bankruptcy estate after satisfaction of secured creditors’ claims from their collateral, administrative
expenses are next to be paid. Unsecured creditors are paid from any remaining sale proceeds, according to
their respective priorities. Unsecured creditors with the same priority share in proportion to the amount of
their allowed claims in relationship to the total amount of allowed claims held by all unsecured creditors
with the same priority. Finally, interest holders receive the balance that remains, if any, after all creditors
are paid.




                                                      32
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 40 of 51



         All or substantially all of the assets of the Debtors’ business will have been liquidated through the
Sale Transaction and the Plan effects a wind down of the Debtors’ remaining assets not otherwise acquired
in the Sale Transaction. Although a chapter 7 liquidation would achieve the same goal, the Debtors believe
that the Plan provides a greater recovery to Holders of Allowed Claims than would a chapter 7 liquidation.

         Liquidating the Debtors’ Estates under the Plan likely provides Holders of Allowed Claims with a
larger, more timely recovery in part because of the expenses that would be incurred in a chapter 7
liquidation, including the potential added time (thereby reducing the present value of any recover for
Holders) and expense incurred by the chapter 7 trustee and any retained professionals in familiarizing
themselves with the Chapter 11 Cases. See, e.g., 11 U.S.C. § 326(a) (providing for compensation of a
chapter 7 trustee); 11 U.S.C. 503(b)(2) (providing administrative expense status for compensation and
expenses of a chapter 7 trustee and such trustee’s professionals). Additionally, the Debtors’ Estates would
continue to be obligated to pay all unpaid expenses incurred by the Debtors during the Chapter 11 Cases
(such as compensation for Professionals), which may constitute Allowed Claims in any chapter 11 case.
Moreover, the General Unsecured Claims Reserve Amount was contemplated under the Asset Purchase
Agreement and, thus, may not otherwise be available to Holders of General Unsecured Claims under a
chapter 7 liquidation; distribution from the General Unsecured Claims Reserve is only guaranteed through
the Plan.

        The conversion to chapter 7 would also require entry of a new bar date. See Fed. R. Bankr. P.
1019(2); 3002(c). Thus, the amount of Claims ultimately filed and Allowed against the Debtors could
materially increase, thereby further reducing creditor recoveries versus those available under the Plan.

        In light of the foregoing, the Debtors submit that a chapter 7 liquidation would result in reduced
sale proceeds and recoveries, increased expenses, delayed distributions, and the prospect of additional
claims that were not asserted in the Chapter 11 Cases. Accordingly, the Debtors believe that the Plan
provides an opportunity to bring the highest return for creditors.

        C.      Feasibility

         Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a chapter 11 plan is not
likely to be followed by the liquidation, or the need for further financial reorganization of the debtor, or any
successor to the debtor (unless such liquidation or reorganization is proposed in such plan of
reorganization).

       The Plan provides for the liquidation and distribution of the Debtors’ assets. Accordingly, the
Debtors believe that all Plan obligations will be satisfied without the need for further reorganization of the
Debtors.

        D.      Acceptance by Impaired Classes

         The Bankruptcy Code requires, as a condition to confirmation, except as described in the following
section, that each class of claims or equity interests impaired under a plan, accept the plan. A class that is
not “impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances
with respect to such a class is not required.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in a number of
allowed claims in that class, counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of Claims will have voted to accept the Plan only if two-thirds in amount and a majority



                                                      33
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 41 of 51



in number of the Allowed Claims in such class that vote on the Plan actually cast their ballots in favor of
acceptance.

         Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired equity
interests as acceptance by holders of at least two-thirds in amount of allowed interests in that class, counting
only those interests that have actually voted to accept or to reject the plan. Thus, a Class of Interests will
have voted to accept the Plan only if two-thirds in amount of the Allowed Interests in such class that vote
on the Plan actually cast their ballots in favor of acceptance.

        Pursuant to Article III.F of the Plan, if a Class contains Claims or Interests is eligible to vote and
no Holders of Claims or Interests eligible to vote in such Class vote to accept or reject the Plan, the Holders
of such Claims or Interests in such Class shall be deemed to have accepted the Plan.

        E.      Confirmation without Acceptance by All Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is impaired under, and has not
accepted, the plan.

         If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any
Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors may request
Confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy
Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan or any Plan
Supplement document, including the right to amend or modify the Plan or any Plan Supplement document
to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                     1. No Unfair Discrimination

        The “unfair discrimination” test applies to classes of claims or interests that are of equal priority
and are receiving different treatment under a plan. The test does not require that the treatment be the same
or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether a plan
discriminates unfairly in its treatment of classes of claims or interests of equal rank (e.g., classes of the
same legal character). Bankruptcy courts will take into account a number of factors in determining whether
a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently without
unfairly discriminating against either class.

                     2. Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
the amount of the allowed claims in the class. As to the dissenting class, the test sets different standards
depending upon the type of claims or equity interests in the class.

       The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the
Bankruptcy Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair
and equitable” requirement. With respect to the unfair discrimination requirement, all Classes under the


                                                      34
              Case 20-12168-CSS            Doc 292         Filed 10/20/20     Page 42 of 51



Plan are provided treatment that is substantially equivalent to the treatment that is provided to other Classes
that have equal rank. With respect to the fair and equitable requirement, no Class under the Plan will receive
more than 100 percent of the amount of Allowed Claims or Interests in that Class. The Debtors believe
that the Plan and the treatment of all Classes of Claims or Interests under the Plan satisfy the foregoing
requirements for nonconsensual Confirmation of the Plan.

XI.     MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES

         The following discussion summarizes certain United States (“U.S.”) federal income tax
consequences of the implementation of the Plan to the Debtors and beneficial owners of Claims (each, a
“Holder”). This summary is based on the Internal Revenue Code of 1986, as amended (the “Tax Code”),
the U.S. Treasury Regulations promulgated thereunder (the “Treasury Regulations”), judicial decisions and
published administrative rules, and pronouncements of the Internal Revenue Service (the “IRS”), all as in
effect on the date hereof (collectively, “Applicable Tax Law”). Changes in Applicable Tax Law may have
retroactive effect and could significantly affect the U.S. federal income tax consequences described below.
The Debtors have not requested, and will not request, any ruling or determination from the IRS or any other
taxing authority with respect to the tax consequences discussed herein, and the discussion below is not
binding upon the IRS or the courts. No assurance can be given that the IRS would not assert, or that a court
would not sustain, a different position than any position discussed herein.

        Except as specifically set forth below, this summary does not apply to Holders that are not U.S.
Persons (as such term is defined in the Tax Code) and does not address foreign, state, or local tax
consequences of the Plan, nor does it purport to address all aspects of U.S. federal income taxation that may
be relevant to a Holder in light of its individual circumstances or to a Holder that may be subject to special
tax rules (such as Persons who are related to the Debtors within the meaning of the Tax Code, broker-
dealers, banks, mutual funds, insurance companies, financial institutions, small business investment
companies, regulated investment companies, tax exempt organizations, governmental authorities or
agencies, pass-through entities, beneficial owners of pass-through entities, subchapter S corporations,
employees or persons who received their Claims pursuant to the exercise of an employee stock option or
otherwise as compensation, persons who hold Claims as part of a straddle, hedge, conversion transaction,
or other integrated investment, persons using a mark-to-market method of accounting, and Holders of
Claims who are themselves in bankruptcy), unless otherwise specifically stated herein. Furthermore, this
summary assumes that a Holder holds only Claims in a single Class and holds a Claim only as a “capital
asset” (within the meaning of section 1221 of the Tax Code). This summary also assumes that the various
debt and other arrangements to which any of the Debtors are a party will be respected for U.S. federal
income tax purposes in accordance with their form, and that the Claims constitute interests in the Debtors
“solely as a creditor” for purposes of section 897 of the Tax Code. This summary does not discuss
differences in tax consequences to a Holder that acts or receives consideration in a capacity other than as a
Holder of a Claim of the same Class, and the tax consequences for such Holders may differ materially from
that described below.

         For purposes of this discussion, a “U.S. Holder” is a holder of a Claim that is: (1) an individual
citizen or resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other
entity treated as a corporation for U.S. federal income tax purposes) created or organized under the laws of
the United States, any state thereof or the District of Columbia; (3) an estate the income of which is subject
to U.S. federal income taxation regardless of the source of such income; or (4) a trust (A) if a court within
the United States is able to exercise primary jurisdiction over the trust’s administration and one or more
United States persons have authority to control all substantial decisions of the trust or (B) that has a valid
election in effect under applicable Treasury Regulations to be treated as a United States person. For
purposes of this discussion, a “non-U.S. Holder” is any Holder of a Claim that is not a U.S. Holder other



                                                      35
              Case 20-12168-CSS             Doc 292         Filed 10/20/20      Page 43 of 51



than any partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal
income tax purposes).

         If a partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal
income tax purposes) is a Holder, the tax treatment of a partner (or other beneficial owner) generally will
depend upon the status of the partner (or other beneficial owner) and the activities of the entity. Partners
(or other beneficial owners) of partnerships (or other pass-through entities) that are Holders should consult
their respective tax advisors regarding the U.S. federal income tax consequences of the Plan.
      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX
CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR
CAREFUL TAX PLANNING AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES
PERTAINING TO A HOLDER OF A CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS OR
INTERESTS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL, AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

        A.      Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors and
                Parent

         Immediately prior to the Consummation of the Plan the Debtors will each be treated as disregarded
entities for U.S. federal income tax purposes. For U.S. federal income tax purposes, the respective assets
of each of the Debtors will be treated as if they were owned by Town Sports International Holdings, Inc.
(“Parent”), which is the sole owner of Interests in Town Sports International LLC and is regarded for U.S.
federal income tax purposes. Consequently, the U.S. federal income tax consequences of consummating
the Plan will generally not be borne by the Debtors, but will be borne by Parent.

                1.        COD Income.

         In general, absent an exception, a taxpayer will realize and recognize cancellation of indebtedness
income (“COD Income”) upon satisfaction of its outstanding indebtedness for total consideration less than
the amount of such indebtedness. The amount of COD Income, in general, is the excess of (1) the adjusted
issue price of the indebtedness satisfied, over (2) the fair market value of any consideration given in
satisfaction of such indebtedness at the time of the exchange.

         Under section 108 of the Tax Code, a taxpayer is not required to include COD Income in gross
income (a) if the taxpayer is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy
Code and the discharge of debt occurs pursuant to that case (the “Bankruptcy Exception”), or (b), to the
extent that the taxpayer is insolvent immediately before the discharge (the “Insolvency Exception”).
Instead, as a consequence of such exclusion, a taxpayer-debtor must reduce its tax attributes by the amount
of COD Income that it excluded from gross income. In general, tax attributes will be reduced in the
following order: (a) net operating losses (“NOLs”); (b) most tax credits; (c) capital loss carryovers; (d) tax
basis in assets (but not below the amount of liabilities to which the debtor remains subject); (e) passive
activity loss and credit carryovers; and (f) foreign tax credits. Alternatively, the taxpayer can elect first to
reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code.

         Under section 108(d)(6) of the Tax Code, when an entity, that is treated as a disregarded entity for
U.S. federal income tax purposes, realizes COD Income, its regarded parent is treated as receiving such
COD Income and the Bankruptcy Exception and the Insolvency Exception (and related attribute reduction)
are applied at the parent level rather than at the entity level. Accordingly, Parent will be treated as realizing
all of the COD Income realized by the Debtors. While Parent is not a Debtor in the bankruptcy, it may be
eligible for the Insolvency Exception.



                                                       36
              Case 20-12168-CSS            Doc 292        Filed 10/20/20     Page 44 of 51



        The Debtors, and accordingly, Parent, expect to realize significant COD Income as a result of the
consummation of the Plan. The exact amount of any COD Income that will be realized by the Debtors and
Parent will not be determinable until the consummation of the Plan.

               2.        Recognition of COD Income and Gain on Sale Transaction.

        Pursuant to the Sale Transaction, the Debtors transferred all or substantially all of their assets to
the Purchaser, whereby the Cash received in such a Sale Transaction will be used to fund the applicable
creditor recoveries pursuant to the Plan. Such transfer generally should be treated as a Taxable Sale or
exchange of the assets of the Debtors for U.S. federal income tax purposes.

        Accordingly, the Debtors may recognize gain upon the transfer of certain assets to the Purchaser.
As described above, because Parent is the only parent of the Debtors that is regarded for U.S. federal income
tax purposes, such gain or loss will be allocated to Parent.

         In the Sale Transaction, Parent should recognize gain or loss equal to the difference between the
proceeds of the sale and Parent’s adjusted basis in the property sold. Recent IRS guidance indicates that
because the Prepetition Loan Claims are issued by the Debtors (which are disregarded as entities separate
from Parent for U.S. federal income tax purposes) but are not guaranteed by Parent, such Prepetition Loan
Claims will be treated as “non-recourse” debt of Parent. As a result, the transfer of the Debtors’ assets to
Purchaser pursuant to the Sale Transaction would be treated as though Parent sold its assets in exchange
for proceeds equal not only to the fair value of such assets or the amount of Cash received, but also the
amount of debt that is credit bid. It is also possible that because the remainder of such Prepetition Loan
Claims will be cancelled pursuant to the Plan, Debtors may be treated as selling their assets in exchange for
the full amount of the Prepetition Loan Claims, not just the amount credit bid. As a consequence Parent
would realize less COD Income and more gain (or less loss) on the Sale Transaction than it would if the
Prepetition Loan Claims were guaranteed by Parent and thus were treated as recourse debt for U.S. federal
income tax purposes.

        The character of any such gain or loss as long-term or short-term capital gain or loss or as ordinary
income or loss will be determined by a number of factors including which assets of the Debtors are held as
capital assets and whether and to what extent any gain on their sale represents the recapture of prior
depreciation or amortization.

       B.      Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Allowed
               Class 4 Prepetition Loan Claims.

         Prior to the Effective Date, and pursuant to the Sale Transaction, Holders of Prepetition Loan
Claims will be treated as exchanging a portion of such Claims, together with cash, for the assets. Pursuant
to the Plan, each Holder of a Class 4 Claim will receive (i) its Pro Rata share of (not to exceed the amount
of such Holder’s Claim) the Excess Distributable Cash in accordance with the distribution waterfall set
forth in Article IV.C of the Plan and (ii) a beneficial interest in the Wind-Down Trust. Such Holder will
recognize gain or loss equal to the (a) the sum of (i) any Cash received and (ii) the fair market value its
share of the Wind-Down Trust Assets (if any) minus (b) the Holder’s adjusted tax basis in its Class 4 Claim.

       C.      Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Allowed
               Class 5 General Unsecured Claim.

          Pursuant to the Plan, each Holder of an Allowed Class 5 General Unsecured Claim will receive
(i) its Pro Rata share (not to exceed the amount of such Holder’s Allowed General Unsecured Claim) of the
General Unsecured Claims Reserve Amount; (ii) following the payment in full in cash of the Prepetition
Loan Claims pursuant to Article IV.C, its Pro Rata Share (not to exceed the amount of such Holder’s

                                                     37
              Case 20-12168-CSS            Doc 292        Filed 10/20/20     Page 45 of 51



Allowed General Unsecured Claim) of the Excess Distributable Cash; and (iii) a beneficial interest in the
Wind-Down Trust;. Such Holders should recognize gain or loss equal to (a) the sum of (i) any Cash
received and (ii) the fair market value of such holders share of the Wind-down Trust Assets (if any) minus
(b) the Holder’s adjusted tax basis in its General Unsecured Claim.

       D.      Character of Gain or Loss.

         Where gain or loss is recognized by a Holder of a Claim upon the exchange of its Allowed Claim,
the character of such gain or loss as long-term or short-term capital gain or loss or as ordinary income or
loss will be determined by a number of factors, including, among others, the tax status of the Holder,
whether the Allowed Claim constitutes a capital asset in the hands of the Holder and how long it has been
held, whether the Allowed Claim was acquired at a market discount (discussed below), whether and to what
extent the Holder previously had claimed a bad debt deduction, and the nature and tax treatment of any
fees, costs or expense reimbursements to which consideration is allocated. Each Holder of an Allowed
Claim is urged to consult its tax advisor to determine the character of any gain or loss recognized with
respect to the satisfaction of its Allowed Claim.

         Holders of Allowed Claims who recognize capital losses as a result of the distributions under the
Plan will be subject to limits on their use of capital losses. For corporate Holders, losses from the sale or
exchange of capital assets may only be used to offset capital gains. Corporate Holders who have more
capital losses than can be used in a tax year may be allowed to carry over unused capital losses for the five
taxable years following the capital loss year and may be allowed to carry back unused capital losses to the
three taxable years that precede the capital loss year.

       E.      Market Discount.

         Under the “market discount” provisions of sections 1276 through 1278 of the Tax Code, some or
all of any gain realized by a Holder exchanging the debt instruments constituting its Allowed Claim may
be treated as ordinary income (instead of capital gain), to the extent of the amount of “market discount” on
the debt constituting the surrendered Allowed Claim.

        In general, a debt instrument is considered to have been acquired with “market discount” if its
Holder’s adjusted tax basis in the debt instrument is less than (i) the sum of all remaining payments to be
made on the debt instrument, excluding “qualified stated interest” or, (ii) in the case of a debt instrument
issued with “original issue discount” (“OID”) its adjusted issue price, by at least a de minimis amount
(equal to 0.25 percent of the sum of all remaining payments to be made on the debt instrument, excluding
qualified stated interest, multiplied by the number of remaining whole years to maturity).

         Any gain recognized by a Holder on the exchange of debt constituting its Allowed Claim that was
acquired with market discount should be treated as ordinary income to the extent of the market discount
that accrued thereon while such debts were considered to be held by the Holder (unless the Holder elected
to include market discount in income as it accrued).

         Under Section 451 of the Tax Code, accrual method United States persons that prepare an
“applicable financial statement” generally would be required to include certain items of income, such as
OID (but not market discount), into gross income no later than the time such amounts are reflected on such
a financial statement. This could result in income recognition differing from that which would otherwise
result from the rules described below. The U.S. Department of the Treasury has released proposed
regulations that would exclude from this rule any item of gross income for which a taxpayer uses a special
method of accounting required by certain sections of the Code, including, income subject to the timing rules
for OID and de minimis OID, income under the contingent payment debt instrument rules, income under
the variable debt instrument rules, income and gain associated with an integrated transaction, accrued


                                                     38
              Case 20-12168-CSS             Doc 292        Filed 10/20/20      Page 46 of 51



market discount, and de minimis market discount. These regulations are proposed to apply to taxable years
beginning on or after the date the final regulations are published. A taxpayer may generally rely on the
proposed regulations provided the taxpayer meet certain requirements outlined in the regulations. Holders
should consult their tax advisors with regard to interest, OID, market discount and premium matters
concerning the Claims and non-Cash consideration received therefor.

       F.       Accrued Interest.

         To the extent that any amount received by a Holder of a surrendered Allowed Claim under the Plan
is attributable to accrued but unpaid interest and such amount has not previously been included in the
Holder’s gross income, such amount should be taxable to the Holder as ordinary interest income.
Conversely, a Holder of a surrendered Allowed Claim may be able to recognize a deductible loss
(or, possibly, a write-off against a reserve for worthless debts) to the extent that any accrued interest on the
debt instruments constituting such claim was previously included in the Holder’s gross income but was not
paid in full by the Debtors. Such loss may be ordinary; however, the tax law is unclear on this point.

         The extent to which the consideration received by a Holder of a surrendered Allowed Claim will
be attributable to accrued interest on the debts constituting the surrendered Allowed Claim is unclear.
Certain Treasury Regulations generally treat a payment under a debt instrument first as a payment of
accrued and untaxed interest and then as a payment of principal. Application of this rule to a final payment
on a debt instrument being discharged at a discount in bankruptcy is unclear. Pursuant to the terms of the
Plan, distributions in respect of Allowed Claims are allocated first to the principal amount of such claims
(as determined for U.S. federal income tax purposes) and then, to the extent the consideration exceeds the
principal amount of the claims, to any portion of such claims for accrued but unpaid interest. However, the
provisions of the Plan are not binding on the IRS nor a court with respect to the appropriate tax treatment
for Holders.

       G.       Limitation on Use of Capital Losses

         A Holder of a Claim who recognizes capital losses as a result of the transactions undertaken
pursuant to the Plan will be subject to limits on the use of such capital losses. For a non-corporate Holder,
capital losses may be used to offset any capital gains recognized (without regard to holding periods), and
also ordinary income recognized to the extent of the lesser of (a) $3,000 ($1,500 for married individuals
filing separate returns) or (b) the excess of such capital losses over such capital gains. A non-corporate
Holder may carry over unused capital losses recognized and apply them against future capital gains
recognized and a portion of their ordinary income recognized for an unlimited number of years. For
corporate Holders, capital losses recognized may only be used to offset capital gains recognized.
A corporate Holder that recognizes more capital losses than may be used in a tax year may carry back
unused capital losses to the three years preceding the capital loss year or may carry over unused capital
losses for the five years following the capital loss year.

       H.       Certain U.S. Federal Income Tax Considerations to the Wind-Down Trust.

         For U.S. federal income tax purposes, the Debtors intend that (a) the Wind-Down Trust be treated
as (x) a “liquidating trust” pursuant to the Internal Revenue Code of 1986, as amended (the “Tax Code”)
and the regulations promulgated thereunder (“Treasury Regulations”), including Treasury Regulation
section 301.7701-4(d), with no objective or authority to continue or engage in the conduct of a trade or
business, except to the extent reasonably necessary to, and consistent with, the purpose of the Wind-Down
Trust and (y) a “grantor trust” for U.S. federal income tax purposes, pursuant to sections 671-677 of the
Tax Code, and (b) the beneficiaries of the Wind-Down Trust will be treated as grantors and deemed owners
thereof. Accordingly, for U.S. federal income tax purposes, it is intended that each beneficiary of the


                                                      39
              Case 20-12168-CSS            Doc 292        Filed 10/20/20     Page 47 of 51



Wind-Down Trust be treated as if they had received a distribution of an undivided interest in the
Wind-Down Trust assets and then contributed such undivided interest to the Wind-Down Trust.

         As soon as possible after the transfer of the Wind-Down Trust assets to the Wind-Down Trust, the
Wind-Down Trustee shall make a good faith valuation of the Wind-Down Trust assets and make such
valuation available to the beneficiaries of the Wind-Down Trust. Each of the Debtors, the Wind-Down
Trustee, and the Wind-Down Trust Beneficiaries shall use such valuation of the Wind-Down Trust assets
for all related U.S. federal income tax purposes. The Wind-Down Trust shall bear all of the reasonable
costs and expenses incurred in connection with determining such value.

         The Wind-Down Trustee shall provide the Post-Effective Date Debtors, as transferors to the Wind-
Down Trust, with any statements or reports required by Treasury Regulation section 1.671-4 or other
applicable Treasury Regulations, to enable the Post-Effective Date Debtors to calculate tax obligations and
attributes arising from the Wind-Down Trust.

          The Wind-Down Trust shall in no event be dissolved later than five (5) years from the
Effective Date, unless the Wind-Down Trust advisory board determines that a fixed period extension
(approved by the Bankruptcy Court within six (6) months of the beginning of the extended period, if the
Wind-Down Trust advisory board reasonably determines that such approval is necessary to meet the
requirements set forth within Revenue Procedure 94-45, 1994-2 C.B. 684, and not to exceed two (2) years,
including any prior extensions, without a favorable private letter ruling from the IRS or an opinion of
counsel satisfactory to the Wind-Down Trustee that any further extension would not adversely affect the
status of the Wind-Down Trust as a “liquidating trust” for U.S. federal income tax purposes) is necessary
to facilitate or complete the liquidation of the Wind-Down Trust assets.

       I.      Information Reporting and Backup Withholding

        The Debtors will withhold all amounts required by law to be withheld from distributions or
payments. The Debtors will comply with all applicable reporting requirements of the Tax Code. In general,
information reporting requirements may apply to distributions or payments made to a Holder of a Claim
under the Plan. In addition, backup withholding of taxes (currently at a 24% rate) will generally apply to
payments in respect of an Allowed Claim under the Plan unless, in the case of a U.S. Holder, such
U.S. Holder provides a properly executed IRS Form W-9 and, in the case of non-U.S. Holder, such non-U.S.
Holder provides a properly executed applicable IRS Form W-8 (or otherwise establishes such non-U.S.
Holder’s eligibility for an exemption).

        Backup withholding is not an additional tax. Amounts withheld under the backup withholding
rules may be credited against a Holder’s U.S. federal income tax liability, and a Holder may obtain a refund
of any excess amounts withheld under the backup withholding rules by filing an appropriate claim for
refund with the IRS (generally, a federal income tax return).

        In addition, from an information reporting perspective, the Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the
taxpayer participated, including, among other types of transactions, certain transactions that result in the
taxpayer’s claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these regulations and whether the transactions contemplated by the Plan would be subject to these
regulations and require disclosure on the Holders’ tax returns.

THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE
FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF FEDERAL INCOME
TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH
HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF

                                                     40
         Case 20-12168-CSS    Doc 292        Filed 10/20/20        Page 48 of 51



CLAIMS AND EQUITY INTERESTS SHOULD CONSULT WITH THEIR TAX ADVISORS AS
TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY
STATE, LOCAL OR NON-U.S. TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX
LAWS.

                    [Remainder of page intentionally left blank]




                                        41
              Case 20-12168-CSS            Doc 292        Filed 10/20/20       Page 49 of 51



XII.    RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario.
Accordingly, the Debtors recommend that holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.



 Dated: October 20, 2020                              Town Sports International, LLC
                                                      on behalf of itself and its debtor affiliates

                                                      /s/
                                                      John C. DiDonato
                                                      Chief Restructuring Officer of the Debtors and
                                                      Debtors in Possession




                                                     42
             Case 20-12168-CSS    Doc 292        Filed 10/20/20      Page 50 of 51



COUNSEL:

Dated: October 20, 2020          /s/ Robert S. Brady
Wilmington, Delaware             Robert S. Brady (DE Bar No. 2847)
                                 Sean T. Greecher (DE Bar No. 4484)
                                 Allison S. Mielke (DE Bar No. 5934)
                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                 Rodney Square
                                 1000 North King Street
                                 Wilmington, Delaware 19801
                                 Telephone:        (302) 571-6600
                                 Facsimile:        (302) 571-1253

                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                 Derek I. Hunter (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:        (212) 446-4800
                                 Facsimile:        (212) 446-4900

                                 Joshua M. Altman (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:         (312) 862-2000
                                 Facsimile:         (312) 862-2200

                                 Mark McKane, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 555 California Street
                                 San Francisco, California 94104
                                 Telephone:        (415) 439-1400
                                 Facsimile:        (415) 4391500

                                 Proposed Co-Counsel for the Debtors and Debtors in Possession




                                            43
Case 20-12168-CSS   Doc 292   Filed 10/20/20   Page 51 of 51



                       EXHIBIT A

                     Chapter 11 Plan
